         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 1 of 93



K. Lee Marshall (SBN 277092)
Abigail Cotton (SBN 306121)
BRYAN CAVE LEIGHTON PAISNER LLP
Three Embarcadero Center, 7th Floor
San Francisco, CA 94111-4078
Telephone: (415) 675-3444
klmarshall@bclplaw.com
abby.cotton@bclplaw.com

David A. Roodman (appearance pro hac vice)
BRYAN CAVE LEIGHTON PAISNER LLP
One Metropolitan Square, 36th Floor
St. Louis, MO 63102
Telephone: (314) 259-2000
daroodman@bclplaw.com


Attorneys for Plaintiffs Fluidigm Corporation
and Fluidigm Canada Inc.


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION

FLUIDIGM CORPORATION, a Delaware                   Case No. 3:19-cv-05639
corporation; and FLUIDIGM CANADA INC.,
a foreign corporation,

                                                   SECOND AMENDED COMPLAINT
Plaintiffs,                                        FOR PATENT INFRINGEMENT AND
                                                   INTENTIONAL INTERFERENCE
        v.                                         WITH CONTRACTUAL RELATIONS

IONPATH, INC.,                                     JURY TRIAL DEMANDED
A Delaware corporation,
                                                   Judge: Honorable William Alsup
                                                   Complaint filed: September 6, 2019
Defendant.



        Plaintiffs, Fluidigm Corporation and Fluidigm Canada Inc. (collectively, “Fluidigm”),

make the following allegations in support of their Second Amended Complaint against

Defendant, IONpath, Inc. (“IONpath”):
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 2 of 93




                              THE NATURE OF THE ACTION

       1.      This is an action for intentional interference with contractual relations and patent

infringement arising out of IONpath’s deliberate, willful, and ongoing infringement of

Fluidigm’s well-established rights.

       2.      Fluidigm provides innovative tools for biotechnology research including, for

example, mass cytometry systems and methodologies that are used by customers including, for

example, leading academic, governmental, and private institutions worldwide.

       3.      Fluidigm is and has become an industry leader, in part, through its careful and

extensive research, development, investment, and protection of its intellectual property rights

including, among others, certain patent families dating back to at least 2004, as well as through

the employ of, and consulting with, leading scientists in fields related to mass cytometry.

       4.      Consultants who were under contract with Fluidigm, and while retained by

Fluidigm, formed a directly competing entity – IONpath – in partnership with other individuals.

Even more distressing, the new IONpath enterprise has been developing a directly competing

product to Fluidigm’s mass cytometry systems requiring the use and implementation of

Fluidigm’s patented methodologies.

       5.      Fluidigm learned that IONpath was using Fluidigm’s proprietary antibodies and

reagents to test a mass cytometry system that IONpath was purportedly developing, the

MIBIscope. Concerned that IONpath was infringing upon Fluidigm’s rights, as well as inducing

Fluidigm’s customers to breach their contracts with Fluidigm regarding the antibodies and

reagents, Fluidigm repeatedly contacted IONpath in an effort to persuade IONpath to voluntarily

cease its improper and unlawful conduct.

                                                 2
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 3 of 93




       6.      Instead of heeding Fluidigm’s warnings, and ceasing its conduct, in September

2018, IONpath published an article and issued press releases touting the results IONpath

obtained using Fluidigm’s patented methodologies. Thereafter, IONpath began aggressively

marketing the date that it was going to formally, commercially, launch its new and infringing

products to additional customers including the MIBIscope and MIBItag reagents. Troubled by

IONpath’s disregard for Fluidigm’s warnings, on September 24, 2018, Fluidigm again demanded

IONpath refrain from interfering with Fluidigm’s contracts with its customers and additionally

put IONpath on notice of one of Fluidigm’s patents that Fluidigm was concerned IONpath was

infringing. IONpath ignored Fluidigm’s September 2018 identification of its patents and

IONpath’s tortious and wrongful conduct, and continued to sell its infringing products and cause

Fluidigm’s customers to breach their contracts with Fluidigm.

       7.      Even after Fluidigm filed this lawsuit, and after IONpath was on further notice of

its infringement and that its continued and proposed acts constitute infringement, IONpath

announced the commercial launch of its infringing product, the MIBIscope, on November 5,

2019, and participated in a conference further promoting and instructing third-parties on how to

use and infringe upon Fluidigm’s patents using IONpath’s infringing products and continued to

publish papers detailing MIBIscope’s implementation of the infringing conduct. Not only that,

but on February 11, 2020, IONpath announced an infringing service it would offer customers

where IONpath’s “expert team of engineers, pathologists and data scientists” will use the

infringing MIBIscope platform to image forty plus biomarkers for its customers.

       8.      IONpath’s publications and press releases establish that not only had IONpath

been developing its mass cytometry system employing Fluidigm’s antibodies and reagents, but

                                                3
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 4 of 93




also adopted and is using Fluidigm’s patented methods and systems – and is making, using,

offering to sell, and is selling its infringing products, systems, and services in the marketplace.

       9.      IONpath’s conduct, including its refusal to cease its infringing conduct even after

Fluidigm filed this lawsuit, leaves Fluidigm with no option but to proceed with this litigation in

order to prevent IONpath from continuing its improper, wrongful, widespread, and willful

infringement of Fluidigm’s patented technologies. In addition to seeking the cessation of

IONpath’s wrongful conduct, it also seeks redress for IONpath’s past direct infringement, post-

suit direct and indirect infringement, and tortious interference with Fluidigm’s contractual

relationships with its customers.


                                             PARTIES

       10.     Fluidigm Corporation is a Delaware corporation with a principal place of business

located at 7000 Shoreline Court, Suite 100, South San Francisco, California 94080.

       11.     Fluidigm Canada Inc. is an Ontario corporation organized under the laws of

Ontario with its principal place of business at 1380 Rodick Rd., Markham, Suite 100, Ontario,

L3R 4G5 Canada. Fluidigm Canada Inc. is a wholly owned subsidiary of Fluidigm Sciences

Inc., a Delaware corporation, which is a wholly owned subsidiary of Fluidigm Corporation.

       12.     On information and belief, IONpath is a Delaware corporation with a principal

place of business within this judicial district at 960 O’Brien Dr., Menlo Park, California 94025.

                                 JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338(a) because this is an action for, in part, patent infringement arising under the patent



                                                  4
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 5 of 93




laws of the United States, 35 U.S.C. § 1, et seq., including §§ 271 and 281. This Court has

subject matter jurisdiction over the tortious interference claim pursuant to 28 U.S.C. § 1367(a).

        14.     On information and belief, IONpath is subject to this Court’s specific and general

personal jurisdiction, pursuant to due process and/or the California Long Arm Statute.

        15.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1391(c) because

IONpath resides and does substantial business in this District, and has committed acts of patent

infringement and tortious interference in this District. Venue is also proper in this District under

28 U.S.C. § 1400(b) because IONpath is subject to personal jurisdiction in this District, has a

principal place of business in this District, has committed and continues to commit acts of

infringement in this District, and a substantial part of the events giving rise to the claims

occurred in this District.



                                         BACKGROUND

I.      FLUIDIGM’S INDUSTRY LEADING ROLE IN MASS CYTOMETRY

        16.     Fluidigm is a leading provider of cutting-edge tools, systems, and methods for

biotechnology research including, among other things, microfluidics systems, suspension-based

mass cytometry and Imaging Mass CytometryTM. Fluidigm’s customers include, for example,

leading academic, government, pharmaceutical, biotechnology, and plant and animal research

laboratories worldwide.

        17.     Fluidigm’s proprietary technologies enable the scientific discovery and

investigation in critical areas of research, provide meaningful insights into health and disease,




                                                  5
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 6 of 93




and accelerate the development of effective therapies including, for example, in the areas of

cancer, immunology and immunotherapy.

       18.     Mass cytometry is a technique for investigating structures and biomarkers on the

cellular level, including intracellular features. Fluidigm’s proprietary CyTOF®, HeliosTM and

HyperionTM mass cytometry technologies allow for the interrogation of more than 40 markers

simultaneously on thousands of individual cells, which can enable the identification of new cell

types, functions, and biomarkers indicative of different disease states and/or responsiveness to

therapeutic treatments. Fluidigm’s HyperionTM system combines Fluidigm’s CyTOF technology

with imaging capabilities to interrogate tissues at subcellular resolution while preserving the

sample’s tissue architecture for cutting-edge image analysis.

       19.     Fluidigm’s proprietary Maxpar® reagents provide critical state-of-the-art

labelling tools for identification of targets using Fluidigm’s proprietary mass cytometry

techniques, methods, and systems.

       20.     Foundational aspects of mass cytometry technology were developed, in part, by

Dr. Scott Tanner as an improvement over prior fluorescence-based techniques. Specifically,

while fluorescence-based flow cytometry techniques only identified a limited number of markers

because of spectral overlap of fluorophores, mass cytometry uses specialized reagents – metal

tags attached to specific antibodies – that can be quantified using high resolution mass

spectrometry. The ability to use stable metal isotopes not normally found in biological systems,

with target-specific antibodies, in a transient single cell, allows for the quantification of multiple

parameters in a cell, both on a cell-by-cell basis, as well as across potentially thousands of cells.

The invention of this technique involved leveraging of innovations in areas including, for

                                                  6
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 7 of 93




example, mass spectrometry and biotechnology, specifically: providing ionized and atomized

elemental tags from individual cells, time-of-flight technology and ion optics for detecting a

plurality of element tags from individual cells, and polymer and metal ligand chemistry.

       21.     Dr. Tanner and others, including Drs. Vladimir I. Baranov and Dmitry R.

Bandura, further developed the proprietary technique and, based upon their inventions, certain

patent applications were filed. Shortly thereafter, the inventors started their company DVS

Sciences, Inc. (“DVS”), and licensed certain aspects of their patent applications. Fluidigm

acquired DVS in 2014, purchased the proprietary technology – including the patent rights

relating to the technique, systems, and methods, and continued to work on and develop the

technology, systems and methods for mass cytometry, including the CyTOF® mass cytometer,

the next generation HeliosTM mass cytometer released in 2015, and the HyperionTM Imaging

System released in 2017.

       22.     While at DVS, Dr. Vladimir I. Baranov also collaborated with the University of

Toronto to further develop CyTOF® technologies, including specialized reagents for mass

cytometry techniques. As part of this work, patent applications for certain reagents and

technologies were filed which were assigned to DVS and subsequently assigned to Fluidigm.

Fluidigm has continued to work on and develop the technology, systems and methods for mass

cytometry, including the Maxpar® antibodies and reagents for use with these systems.

       23.     In performing a mass cytometry analysis using Fluidigm’s patented

methodologies, the sample of interest (e.g., a suspension of cells or tissue sample) is labelled by

introducing reagents comprising metal tags attached to antibodies that are specific to targets of

interest within the sample, a process often referred to as “staining” of the sample. The antibodies

                                                 7
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 8 of 93




specifically bind to the targets of interest if present in the sample, which may be specific cellular

components, such that the targets are labelled with the particular metal tag connected to the

bound antibody. The metal tags may be different elemental metal isotopes (such as lanthanide

isotopes) that differ from each other in their varying weights.

       24.     The reagents used for labelling provide a plurality of antibodies with metal tags,

with each labelling antibody that is specific for a particular target being attached to a metal tag

having a different weight than the metal tags of other labelling antibodies that are specific for

other targets. A washing step may be performed to remove any unreacted reagent that did not

bind to a target, such that generally only those labels that find and bind to their targets remain in

the sample.

       25.     To quantitatively analyze the labelled sample, a procedure is performed to release

the metal tags from the sample, and the ionized metal tags are provided to a device known as a

mass spectrometer, which is capable of detecting and measuring the mass to charge ratio of the

resulting ions. Because the metal tags have different weights (i.e., a different weight for each

target-specific antibody), the mass spectrometer is capable of detecting and distinguishing the

different metal tags used for labelling, meaning that information related to the presence or

absence of the antibody-bound targets in the sample is obtained. The output from this detection

can be analyzed and processed to provide multiplex information at the subcellular level,

including comprehensive functional and phenotypic characterization of complex systems at the

single-cell level of samples containing potentially thousands of cells.

       26.     Using Fluidigm’s proprietary technique and technology, an example output of

isotope signals generated from single cells is illustrated below for various metal isotopes:

                                                  8
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 9 of 93




       27.     In addition, Fluidigm is the leading industry provider of labelling antibodies and

other reagents for use in mass cytometry. Specifically, Fluidigm offers the Maxpar® antibodies

and reagents, which have been developed specifically for use with Fluidigm’s proprietary mass

cytometry technology. The Maxpar® antibodies and reagents provide for the labelling of samples

with antibodies conjugated to metal tags to allow for multiplex imaging (i.e. the evaluation of

multiple targets in the sample), and thus are an important component in state of the art mass

cytometry analysis.

       28.     Fluidigm’s mass cytometry products have been critical for breakthrough

discoveries in numerous research areas including, for example, in biomarker screening,

immunotherapy, immunology, immunophenotyping, infectious disease/microbiology, inherited

disease detection, neurology, and oncology.




                                                9
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 10 of 93




II.       FLUIDIGM’S ASSERTED PATENTS

          29.    Fluidigm has carefully protected its inventions and cutting-edge technologies with

a range of intellectual property rights. In particular, the U.S. Patent and Trademark Office (“the

Patent Office”) has awarded Fluidigm numerous patents covering its extremely valuable

technologies.

          A.     ‘386 Patent

          30.    Fluidigm is the assignee of all right, title, and interest in and to U.S. Patent No.

10,180,386 (the “‘386 Patent”), titled “Mass Spectrometry Based Multi-Parametric Particle

Analyzer.” The Patent Office duly and properly issued the ‘386 Patent on January 15, 2019. A

true and correct copy of the ‘386 Patent is attached hereto as Exhibit A.

          31.    Fluidigm is the owner of all right, title, and interest in the ‘386 Patent, including

all rights to pursue and collect damages for past, present, and future infringement of the ‘386

Patent.

          32.    The Patent Office carefully examined the ‘386 Patent, and its associated patent

family, over a period of years going back to 2004. In doing so, the Patent Office found that the

inventions described and claimed in the ‘386 Patent are both new and not obvious in light of

prior patents, publications, and other art, and determined that the claimed systems and methods

are inventive and patentable.

          33.    The claims of the ‘386 Patent are generally directed to methods for analyzing

cells by mass spectrometry. For example, claim 1 of the ‘386 Patent recites:

          A method of sequentially analyzing single cells by mass spectrometry,
          comprising:



                                                   10
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 11 of 93




               providing a sample containing a plurality of tagged cells tagged with a
       plurality of tagged antibodies, wherein each of the tagged antibodies is specific
       for a different analyte, and wherein each of the tagged antibodies is tagged with
       an elemental tag comprising a lanthanide or noble metal;

                vaporizing, atomizing, and ionizing multiple elemental tags from a single
       first cell of the plurality of tagged cells;

               detecting, using mass spectroscopy, the elemental composition of the first
       cell by detecting a transient signal of the multiple vaporized, atomized, and
       ionized elemental tags of the first cell;

              vaporizing, atomizing, and ionizing multiple elemental tags from a single
       second cell of the plurality of tagged cells; and

               detecting, using mass spectrometry, the elemental composition of the
       second cell by detecting a transient signal of the multiple vaporized, atomized,
       and ionized elemental tags of the second cell, wherein the transient signal
       associated with the first cell and the transient signal associated with the second
       cell are detected sequentially.

       34.     Further, exemplary claim 9 of the '386 Patent depends from claim 1, and recites:

              The method of claim 1, wherein each of the plurality of tagged antibodies is
       tagged with a distinct isotope.


       35.     The ‘386 Patent describes that the technology disclosed therein overcomes

deficiencies in prior cell analysis methods, such as the issues with spectral overlap encountered

in flow cytometry, to provide improved analysis of intracellular and cell surface characteristics.

‘386 Patent at column 2, lines 11-45, and Examples 1-13.

       36.     Importantly, the technology and methods claimed in and covered by the ‘386

Patent are unique and novel and permit individuals to conduct extremely valuable analysis on a

cellular level. The ‘386 Patent includes important insights including, among other things, the use

of mass spectrometry on biological materials, an understanding of how to use the biological

materials (antibodies targeting analytes), time of flight analysis to allow for the separation of the

                                                 11
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 12 of 93




lanthanide or noble metal tag by weight, and the understanding of how to use the different metal

isotopes coupled with antibodies as reagents.

       37.     Further, IONpath indisputably also gained full notice and knowledge of the ‘386

Patent and IONpath’s infringement of one or more claims of the ’386 Patent when it was served

with the Original and First Amended Complaints in this lawsuit, served on September 23, 2019

and October 11, 2019, respectively.

       B.      ‘104 Patent.

       38.     Fluidigm Canada is the assignee of U.S. Patent No. 10,072,104 (the “‘104

Patent”), titled “Polymer Backbone Element Tags.” The Patent Office duly and properly issued

the ‘104 Patent on September 11, 2018. A true and correct copy of the ‘104 Patent is attached

hereto as Exhibit B.

       39.     Fluidigm Canada is the owner of all right, title, and interest in and to the ‘104

Patent, including all rights to pursue and collect damages for past, present, and future

infringement of the ‘104 Patent.

       40.     The Patent Office found that the inventions described and claimed in the ‘104

Patent are both new and not obvious in light of prior patents, publications, and other art, and

determined that the claimed systems and methods are inventive and patentable.

       41.     The claims of the ‘104 Patent are generally directed to methods for analysis of a

sample. For example, claim 1 of the ‘104 Patent recites:

       A method for the analysis of an analyte in a sample, comprising:

             (i) incubating an element tagged affinity reagent with an analyte, the
       element tagged affinity reagent comprising an affinity reagent tagged with an
       element tag, the element tag comprising a linear or branched polymer having

                                                 12
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 13 of 93




       multiple metal-binding pendant groups, wherein each pendant group includes at
       least one metal atom or is capable of binding at least one metal atom, and wherein
       the affinity reagent specifically binds with the analyte, wherein the analyte is
       located within or on an intact cell;

             (ii) separating unbound element tagged affinity reagent from bound
       element tagged affinity reagent; and

              (iii) analyzing the element tag bound to the affinity reagent attached to the
       analyte of the intact cell by atomic spectroscopy, wherein analyzing occurs
       without prior acidification of the sample.

       42.     Further, exemplary claim 14 of the '104 Patent depends from claim 1, and recites:

               The method of claim 1, wherein the affinity reagent is an antibody.


       43.     The ‘104 Patent describes that the mass spectrometry technology disclosed and

claimed therein provides extremely valuable improvements over prior methods including, by

way of example, UV vis spectroscopy, HPLC, flow cytometry, ligand binding assays, and others,

by allowing for multiplexing (determining the presence of multiple targets in a sample),

improved sensitivity and improved selectivity. '104 Patent at column 1, lines 35-60.

       44.     Fluidigm provided IONpath explicit notice of the ‘104 Patent on September 24,

2018, as discussed in more detail below.

       45.     Further, IONpath indisputably also gained full notice and knowledge of the ‘104

Patent and IONpath’s infringement of one or more claims of the ’104 Patent when it was served

with the Original and First Amended Complaints in this lawsuit, served on September 23, 2019

and October 11, 2019, respectively.

       C.      ‘698 Patent




                                               13
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 14 of 93




          46.    Fluidigm is the assignee of all right, title, and interest in and to U.S. Patent No.

10,436,698 (the “‘698 Patent”), titled “Mass Spectrometry Based Multi-Parametric Particle

Analyzer.” The Patent Office duly and properly issued the ‘698 Patent on October 8, 2019. A

true and correct copy of the ‘698 Patent is attached hereto as Exhibit C.

          47.    Fluidigm is the owner of all right, title, and interest in the ‘698 Patent, including

all rights to pursue and collect damages for past, present, and future infringement of the ‘698

Patent.

          48.    The Patent Office carefully examined the ‘698 Patent, and its associated patent

family (including the ‘386 Patent discussed above), over a period of years going back to 2004.

In doing so, the Patent Office found that the inventions described and claimed in the ‘698 Patent

are both new and not obvious in light of prior patents, publications, and other art, and determined

that the claimed systems and methods are inventive and patentable.

          49.    The claims of the ‘698 Patent are generally directed to systems for analyzing cells

in a sample by mass spectrometry. For example, claim 1 of the ‘698 Patent recites:

          A system for sequentially analyzing single cells in a sample by mass
          spectrometry,

                  wherein the sample comprises a plurality of tagged cells tagged with a
          plurality of tagged antibodies, wherein each of the plurality of tagged antibodies
          is specific for a different analyte, and wherein each of the plurality of tagged
          antibodies is tagged with an elemental tag comprising a lanthanide or noble metal;

                 wherein the system comprises:

                  a first device to vaporize, atomize, and ionize multiple elemental tags from
          a single first cell of the plurality of tagged cells and multiple elemental tags from
          a single second cell of the plurality of tagged cells; and




                                                   14
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 15 of 93




               a second device to detect, by mass spectrometry, lanthanides and/or noble
       metals of the single first cell by detecting a transient signal of the multiple
       vaporized, atomized, and ionized elemental tags of the single first cell, and
       lanthanides and/or noble metals of the single second cell by detecting a transient
       signal of the multiple vaporized, atomized, and ionized elemental tags of the
       single second cell, wherein the transient signal associated with the single first cell
       and the transient signal associated with the single second cell are detected
       sequentially.



       50.     Further, exemplary claim 6 of the '698 Patent depends from claim 1, and recites:

              The system of claim 1, wherein each of the plurality of tagged antibodies is
       tagged with a distinct isotope.


       51.     The ‘698 Patent describes that the technology disclosed therein overcomes

deficiencies in prior cell analysis systems including, by way of example, issues with spectral

overlap encountered in flow cytometry systems, to provide improved analysis of intracellular and

cell surface characteristics. ‘698 Patent at column 2, lines 14-47, and Examples 1-13.

       52.     Importantly, the technology and systems claimed in and covered by the ‘698

Patent are unique and novel and permit individuals to conduct extremely valuable analysis on a

cellular level. The ‘698 Patent includes, among other things, important insights into systems and

devices for performing mass spectrometry on biological materials, such as biological samples

stained with tagged antibodies targeting analytes, and systems and devices to detect lanthanides

and/or noble metals that use time of flight analysis to allow for the separation of the lanthanide

and/or noble metal tags by weight.




                                                 15
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 16 of 93




       53.    Further, IONpath indisputably also gained full notice and knowledge of the ‘698

Patent and IONpath’s infringement of one or more claims of the '698 Patent when it was served

with the First Amended Complaint in this lawsuit, served on October 11, 2019.

III.   FLUIDIGM CONSULTANTS FORM IONPATH

       A.     Dr. Garry Nolan

       54.    In March 2014, Dr. Nolan along with Drs. Angelo and Bendall and several other

authors published a technical report (the “2014 Technical Report”) discussing their academic

research on working with multiplexed ion beam imaging in the field of immunohistochemistry.

       55.    On May 16, 2014, Fluidigm entered into a Scientific Consulting Agreement

(“Nolan Consulting Agreement”) with Professor Garry Nolan (“Dr. Nolan”). Pursuant to the

Nolan Consulting Agreement, Fluidigm retained Dr. Nolan for the purpose of assisting Fluidigm

with “the development and applications of mass cytometry-based instrumentation, including

associated reagents,” defined in the Nolan Consulting Agreement as the “Field of Interest.”

       56.    In the Nolan Consulting Agreement, Dr. Nolan agreed:

       [T]hat during the Term of this [Consulting] Agreement he will not directly or
       indirectly (i) provide any services in the Field of Interest to any other business or
       commercial entity, including without limitation research or other work for which
       any business or commercial entity has rights (e.g., patent rights, a right to a
       license, or a first or other right to negotiate a license), (ii) participate in the
       formation of any business or commercial entity in the Field of Interest, or (iii)
       solicit or hire away any employee or consultant of the Company.

Nolan Consulting Agreement at ¶ 5.

       57.    The Nolan Consulting Agreement contained appropriate carve-outs to allow and

encourage Dr. Nolan to continue to work as an employee of the university of which he was




                                                16
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 17 of 93




employed as a professor. Id. The Nolan Consulting Agreement also limited its term to four

years or upon earlier termination upon 30 day notice. Id. at ¶ 3.

        58.     The Nolan Consulting Agreement also required Dr. Nolan to disclose

opportunities, as well as projects and inventions, to Fluidigm in the Field of Interest. Id. at ¶ 6.

Importantly, the Nolan Consulting Agreement provided that Dr. Nolan “will use his best efforts

(i) to disclose to the President of the Company, on a confidential basis, technology and product

opportunities which come to the attention of [Dr. Nolan] in the Field of Interest, and any

invention, improvement, discovery, process, formula, or method or other intellectual property

relating to or useful in the Field of Interest (collectively “New Discoveries”), whether or not

patentable or copyrightable, and whether or not discovered or developed by [Dr. Nolan], and (ii)

with regard to any New Discoveries discovered or developed by [Dr. Nolan] at the Institution, to

solicit or encourage the Institution to enter into an agreement with the Company to exclusively

license such New Discovery to the Company.” Id. at ¶ 6.

        59.     Where Dr. Nolan developed any “invention, improvement, discovery, process,

formula, technique, method, trade secret, or other intellectual property” (collectively,

“Inventions” or “Invention”) while performing services under the Consultant Agreement, he

agreed to “promptly and fully disclose” any Invention to Fluidigm. Id. at ¶ 7. And Dr. Nolan

agreed to assign his rights to all such Inventions to Fluidigm. Id.

        60.     The Nolan Consulting Agreement also contained a confidentiality provision

requiring Dr. Nolan to, in part, “not disclose, directly or indirectly, [Fluidigm’s confidential

information] to any third person or entity . . . .” Id. at ¶ 8.3.




                                                   17
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 18 of 93




       61.     Dr. Nolan worked under the Nolan Consulting Agreement with Fluidigm for over

two and one-half years, until they mutually agreed to terminate the Nolan Consulting Agreement

effective on December 31, 2016. At the time of the termination of the Nolan Consulting

Agreement, Dr. Nolan understood, knew of, and Fluidigm reminded him of his confidentiality

obligations owed to Fluidigm.

       62.     On September 16, 2014, shortly after Dr. Nolan entered into the Nolan Consulting

Agreement, Dr. Nolan together with Drs. Angelo, Bendall, and Feinberg founded IONpath.

       63.     On information and belief, and while Dr. Nolan consulted with Fluidigm,

IONpath and Dr. Nolan began working on directly competing technologies, as well as

commercializing products, for pathology applications, including, eventually, IONpath’s

infringing “MIBIscope” technology.

       B.      Dr. Sean Bendall

       64.     Dr. Sean Bendall co-founded IONpath in September 2014 and currently sits on its

Board of Directors. Prior to that time, Fluidigm retained Dr. Bendall to serve as a Consultant.

Specifically, Fluidigm and Dr. Bendall entered into a Consulting Agreement dated April 26,

2014 and again on April 26, 2015 (“Bendall Consulting Agreements”).

       65.     Pursuant to the Bendall Consulting Agreements, Fluidigm retained Dr. Bendall

“to provide the following services: consulting services relating to labeling of biological samples

and conjugation of biomolecules (including but not limited antibodies and other affinity

reagents) with metal isotopes for use in inductively-coupled plasma (ICP) based biological

assays including, but not limited to, the analysis of single-cells, biological extracts, homogenates,

and fluids.” Bendall Consulting Agreements at Ex. A.

                                                 18
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 19 of 93




        66.    Dr. Bendall agreed that he “will not, during or subsequent to the term of this

Agreement, use the Company’s Confidential Information for any purpose whatsoever other than

the performance of the Services on behalf of the Company or disclose the Company’s

Confidential Information to any third party.” Id. at ¶ 2(b).

        67.    Dr. Bendall disclosed that he was “simultaneously and principally employed by

and/or associated with Stanford University.” Id. at ¶ 3(e). Dr. Bendall certified that “[e]xcept

for Consultant’s obligations to its fulltime employers,” he “has no outstanding agreement or

obligation that is in conflict with any of the provisions of this Agreement or that would preclude

Consultant from complying with the provisions hereof, and further certifies that Consultant will

not enter into any such conflicting agreement during the term of this Agreement.” Id. at ¶ 4.

        68.    The Bendall Consulting Agreements provide that “Consultant is free to perform

work as a consultant or employee for any other entity and/or person provided that such

engagement does not create a conflict of interest with Consultant’s obligations to Company.” Id.

at ¶ 7(b).

        69.    The Bendall Consulting Agreements were to expire on April 25, 2016 unless

agreed otherwise in writing by both parties. Id. at ¶ 5(a). Dr. Bendall and Fluidigm extended the

term of the Bendall Consulting Agreements twice to April 25, 2018.

        70.    On information and belief, and while Dr. Bendall consulted with Fluidigm,

IONpath and Dr. Bendall began commercializing products for pathology applications, including,

eventually, IONpath’s infringing “MIBIscope” technology.




                                                 19
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 20 of 93




IV.    IONPATH’S MARKETING AND SALE OF ITS INFRINGING TECHNOLOGY

       71.     By at least February 2018, on information and belief, IONpath began contacting

Fluidigm’s customers for the express purpose of convincing Fluidigm’s customers to use

Fluidigm’s proprietary Maxpar® antibodies and related reagents with IONpath’s MIBIscope

system.

       72.     IONpath’s MIBIscope system is a specifically built mass cytometry system whose

sole function is to analyze and image biomarkers within cellular structures through the use of

technology expressly covered by the methods contained in Fluidigm’s '104 and '386 Patents and

the system described in Fluidigm’s '698 Patent. Mass cytometry systems, such as employed by

the infringing MIBIscope system, require the use of antibodies specifically designed to target

biomarkers of interest within the sample being analyzed, which is the method described and

claimed in the '386 Patent and the system in the '698 Patent. The antibodies themselves are

linked to polymers with specific metal tags as reagents for purpose of this analysis, as described

in the '104 Patent.

       73.     The creation of these special reagents and antibodies is difficult, time-consuming,

and costly and working with multiple antibodies increases the chances of user error – although

the benefit of being able to analyze a sample with multiple antibodies is one of the characteristics

that makes this technology particularly useful and is one reason the methods of the '104 Patent

and the '386 Patent, and the system of the '698 Patent, are valuable. As such, the reagents and

antibodies used by mass cytometry systems are specifically created for that purpose and are not

generic or common. The antibodies are selected and engineered for their specific affinity for

particular biomarkers of interest within a sample or cell. The selected antibodies described in the

                                                20
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 21 of 93




'104 Patent, for example, include those covalently linked to a particular type of polymer

containing multiple binding cites for selected lanthanide tags. The combination of antibodies

and lanthanide tags must be carefully and intentionally created or else any analysis of the created

reagent will be unreliable. Fluidigm was the first, and the only company, that has commercially

available, validated reagents and antibodies.

       74.     On information and belief, IONpath began using and offering its MIBIscope

product for use and/or sale to potential customers as early as December 2017, prior to the official

commercial launch of the product in November 2019. IONpath offered to sell the MIBIscope

product to customers for approximately $1,000,000.00 to $1,400,000.00.

       75.     On information and belief, in 2017, IONpath first offered for sale and sold the

MIBIscope product to researchers who were previously associated with Dr. Nolan’s lab at

Stanford University. Dr. Nolan’s lab at Stanford University also acquired from IONpath and

used a MIBIscope product prior the IONpath’s official commercial launch.

       76.     At the time IONpath first began offering the infringing MIBIscope product and

system for sale, prior to its full commercial launch in November 2019, IONpath did not have any

of its own reagents or antibodies available for sale to its customers and potential customers.

Thus, when IONpath was offering to sell and selling its MIBIscope product and system to

customers in 2017, IONpath did so with the full expectation, knowledge, and intent that its

customers and potential customers would necessarily purchase and use Fluidigm’s Maxpar

reagents and antibodies for use with the MIBIscope system, as Fluidigm’s Maxpar reagents and

antibodies were the only products commercially available and validated that could be used with




                                                21
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 22 of 93




the MIBIscope system. On information and belief, IONpath did not offer for commercial sale

any reagents or antibodies of its own until at least July 2019.

       77.     On or about February 7, 2018, Fluidigm expressly put IONpath on notice that by

inducing, seeking, and convincing customers to use the Maxpar antibodies and related reagents

with IONpath’s infringing technology, IONpath was causing customers to breach the Sales and

License Terms and Conditions (“Ts&Cs”) each customer agreed to when they purchased and

were using Fluidigm’s proprietary Maxpar® antibodies and related reagents. See Ts&Cs at §

3.2.

       78.     Specifically, Fluidigm explained to IONpath that Fluidigm’s customers had

agreed, among other things, not to: “. . . (iv) use any Fluidigm consumables or reagents with any

non-Fluidigm instrument, device or system.” Id.

       79.     Fluidigm also expressly advised IONpath that Fluidigm was deeply concerned

that IONpath sought to employ former Fluidigm consultants and employees to foster an

environment where those employees and consultants would be pressured to breach their

confidentiality obligations owed to Fluidigm.

       80.     While IONpath denied any wrongdoing in two letters it sent to Fluidigm in

February and March 2018, Dr. Nolan’s lab at Stanford University was at the same time ordering

Fluidigm Maxpar products for use with the MIBIscope method and system. Specifically, Dr.

Nolan’s lab placed approximately 10 orders of Maxpar® X8 Multimetal Labeling Kits as well as

8 Maxpar® X8 Antibody Labeling Kits with Fluidigm between February 2018 and September

2018 for use with the MIBIscope method and system.




                                                 22
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 23 of 93




       81.     Dr. Nolan’s lab received sales quotes from Fluidigm that expressly incorporated

and included copies of the Ts&Cs. After Dr. Nolan’s lab accepted the terms of sale, they placed

orders for Fluidigm’s Maxpar products with Fluidigm, Fluidigm then sent confirmations of the

orders to Dr. Nolan’s lab attaching and incorporating the Ts&Cs – and also included a direct

electronic link to the Ts&Cs.

       82.     Even after Fluidigm expressly advised IONpath of the contractual provisions

associated with its Maxpar products, and even though the Dr. Nolan lab accepted, agreed to be

bound by, and received multiple copies of the Ts&Cs, Fluidigm learned that IONpath’s founders,

Drs. Bendall and Angelo, also associated with Stanford, submitted a paper to the Cell journal on

April 16, 2018, that admitted to improperly using Fluidigm’s Maxpar X8 Antibody labeling kit

as a Critical Commercial Assay for IONpath’s technology, in direct violation of the Ts&Cs.

       83.     Not only did IONpath’s founders’ admissions in the paper confirm that IONpath

knew that it and its founders breached the Ts&Cs, but the paper also expressly encouraged

Fluidigm’s customers and future customers to similarly breach their contractual obligations with

Fluidigm, the Ts&Cs, by improperly using Fluidigm antibodies and related reagents with non-

Fluidigm systems.

       84.     If blatantly ignoring Fluidigm’s demand to cease and desist from breaching and

inducing others to breach Fluidigm’s Ts&Cs was not enough, after Fluidigm served IONpath

with both the original Complaint and First Amended Complaint, IONpath founders Drs. Angelo

and Bendall co-authored another article, which published on January 17, 2020 (the “2020

Article”), which states, “[a]ntibodies were conjugated to heavy-metal ions with MaxPar

(Fluidigm) or MIBItag (IONpath) reagents using an optimized conjunction protocol . . .” and

                                               23
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 24 of 93




used with “MIBI-TOF,” IONpath’s MIBIscope system. 2020 Article, attached as Exhibit G, at

p. 41. Drs. Angelo and Bendall authored the 2020 Article as representatives of Stanford. Drs.

Angelo and Bendall (as founders of IONpath) knew that using and/or causing Stanford to use

Fluidigm Maxpar reagents with an IONpath MIBIscope was intentionally resulting in Stanford

breaching its agreements with Fluidigm as reflected in the Ts&Cs. Moreover, by publishing

articles that would cause third-parties to believe they too could use the MIBIscope with Maxpar

reagents would, and did, induce Fluidigm’s customers to breach their Ts&Cs.

       85.     As of January 31, 2020, at least seven additional entities that acquired IONpath’s

MIBIscope also ordered, after September 2018, antibodies and related reagents from Fluidigm,

and all eight or more entities were and are bound by the same contractual prohibitions. Those

entities include: Dana-Farber Cancer Institute; University of Colorado, Denver; University of

Minnesota; Mount Sinai Health System; University of Texas MD Anderson Cancer Center;

University of California, San Francisco; and Bluebird Bio.

       86.     All eight of these Fluidigm customers agreed to be bound by the Ts&Cs and, on

information and belief, have breached and continue to breach the Ts&Cs by improperly using

Fluidigm antibodies and reagents with the infringing MIBIscope, as promoted, marketed,

encouraged, and advertised by IONpath.

       87.     On information and belief, the entities that purchased, leased, and used IONpath’s

infringing MIBIscope would not have done so if they could not use the MIBIscope due to a lack

of available, validated, reagents and antibodies. Instead, these entities would have purchased

Fluidigm’s Hyperion system, or another Fluidigm mass cytometry system, and would have used

Fluidigm’s reagents and antibodies consistent with their contractual obligations under the terms

                                               24
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 25 of 93




and conditions of the Ts&Cs. Put another way, but for IONpath’s encouragement for its actual

and potential customers of the MIBIscope to use Fluidigm’s antibodies and reagents in breach of

the Ts&Cs, IONpath could not have sold the MIBIscope to these customers and these customers

likely would have purchased Fluidigm’s Hyperion system, or another Fluidigm mass cytometry

system, instead.

       IONpath announces its infringing MIBIscope technology in 2018.

       88.     In the September 6, 2018 press release (“2018 Press Release”), IONpath

celebrated the publication of Drs. Bendall and Angelo’s work in the journal Cell detailing the

performance of its MIBI technology and improper use of the Fluidigm antibodies and related

reagents.

       89.     The 2018 Press Release claimed that the MIBI technology was invented in Dr.

Nolan’s lab and subsequently developed by Drs. Bendall and Angelo. The 2018 Press Release

reveals that IONpath’s MIBI technology “uses secondary-ion mass spectrometry (SIMS), . . . to

image antibodies tagged with monoisotopic metal reporters, permitting 40+ proteins to be

simultaneously measured,” which describes, generally, the method set forth in at least exemplary

claim 9 of the '386 Patent.

       90.     The 2018 Press Release also asserted that IONpath was piloting its “MIBIscope”

with “research institutes and biopharmas . . . in which high-fidelity multiplexed imaging data is

needed.”

       91.     The IONpath Cell publication, titled “A Structured Tumor-Immune

Microenvironment in Triple Negative Breach Cancer Revealed by Multiplexed Ion Beam




                                                25
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 26 of 93




Imaging” (the “2018 Article”), used “multiplexed ion beam imaging by time-of-flight (MIBI-

TOF)” to quantify in position expressions of 30+ proteins from certain tissues.

       92.     The 2018 Article describes the method by which the authors conducted the study;

namely, taking tissue biopsies and staining them with “a mixture of antibodies labeled with

elemental isotopes.” Once stained, the authors’ methodology called for raster-scanning the

tissues with an ion beam resulting in the generation of secondary elemental ions, which the

authors proceeded to analyze doing time-of-flight mass spectrometry. As such, the 2018 Article,

like the 2018 Press Release, described for its audience implementing the method set forth in the

’386 Patent: from a sample containing “tagged antibodies is tagged with an elemental tag

comprising a lanthanide or noble metal”; to raster-scanning with an ion beam – or “vaporizing,

atomizing, and ionizing” the target cells; and finally, analyzing the “vaporized, atomized, and

ionized” cells by time-of-flight mass spectrometry.




See 2018 Article at Figure A1 describing the infringing MIBI-TOF workflow.




                                                26
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 27 of 93




       93.     The 2018 Article explicitly references certain authors’ association with IONpath:

“M.A. and S.C.B. [Dr. Bendall] have patents relating to MIBI technology and are board

members, shareholders, and consultants in Ionpath Inc.”

       94.     At or about the time the 2018 Article published, IONpath posted on its website a

brochure for the MIBIscope I (the “2018 Brochure”), as discussed above, describing how it

works in much the same manner making it a system that infringes on the '698 Patent. The 2018

Brochure advertises that “[t]he MIBIscope system uses Secondary Ion Mass Spectrometry

(SIMS) and enables simultaneous imaging of 40+ markers” where “tissue samples are raster

scanned with a particle ion beam” and “detected via TOF mass spectrometry,” which, generally,

describes a system that infringes Fluidigm’s '698 Patent.




       95.     The 2018 Brochure also included images that, on information and belief, IONpath

generated with its MIBIscope using Fluidigm’s Maxpar antibodies and related reagents reflecting

a further breach of the Ts&Cs.

       96.     IONpath’s website advertises “MIBITM Reagents for HIGH Multiplex Imaging”

and has distributed a brochure describing “isotopically conjugated antibodies” and antibody

conjugation kits using antibodies conjugated to lanthanides. IONpath’s Safety Data Sheets for

MIBItag Conjugation Kits, available on the IONpath website, describe these materials as


                                               27
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 28 of 93




including lanthanides and polymer components. Similar to Fluidigm's reagents and antibodies,

IONpath’s MIBItags are specially designed and created solely for use as a part of its infringing

mass cytometry system and serve no other purpose except for use with such systems.

       97.     IONpath’s website also advertises its Pharma Partnership service - an in-house

analysis method for customers where IONpath conducts “tissue staining, imaging and scanning”

using the infringing mass cytometry method and system.

       98.     On September 18, 2018, IONpath announced that it planned to launch a

commercial version of the infringing technology in 2019.

       99.     Even though previously warned in February 2018, IONpath’s founders’ blatant

breach of the Ts&Cs, and inducement and encouragement of other Fluidigm customers to engage

in the same wrongful conduct, resulted in Fluidigm sending another letter to IONpath, on

September 24, 2018, seeking IONpath’s commitment to refrain from improper and tortious

conduct.

       100.    In addition, in Fluidigm’s September 2018 letter, Fluidigm gave IONpath notice

of Fluidigm’s then recently issued ‘104 Patent.

       101.    Despite having further notice of the ‘104 and ‘386 Patents via service of the

original Complaint on September 23, 2019, and further notice of the ‘698 Patent via service of

the First Amended Complaint on October 11, 2019, IONpath has continued to use the infringing

system and method, offer it for sale, and advertise the commercial availability thereof, including

in the IONpath Science Advances publication titled “MIBI-TOF: A Multiplexed Imaging

Platform Relates Cellular Phenotypes and Tissue Structure” (the “2019 Article”), which

describes results obtained with MIBI-TOF instrumentation – which is the system infringing the

                                                  28
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 29 of 93




’698 Patent – and indicates that “[c]urrent commercial MIBI-TOF instrumentation is being

manufactured by IonPath Inc. (Menlo Park, CA).” Attached as Exhibit F.




       See 2019 Article at Figure A describing MIBI-TOF workflow.

       102.   Through the 2019 Article, and other conduct, IONpath expressly markets, and

offers for sale, and encourages customers and potential IONpath customers to purchase a system

IONpath knows infringes on the ’698 Patent including, but not limited to, through

implementation and infringement of the methods in the '386 and '104 Patents.

       103.   IONpath founder Dr. Bendall also co-authored a review in Nature Reviews titled

“Immune Monitoring Using Mass Cytometry and Related High-Dimensional Imaging

Approaches,” which originally published online on December 31, 2019 and was included in

Nature Reviews for its February 2020 edition (the “2020 Review,” attached as Exhibit H). The

2020 Review details the significant similarities between MIBI and Fluidigm's Imaging Mass

Cytometry (“IMC”). The 2020 Review explains, for example, that MIBI was developed for the

sole purpose of analyzing samples stained with antibodies tagged with metal-isotopes through a

                                              29
           Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 30 of 93




method wherein the sample has secondary ions released through the use of an ion beam raster

scanned across the sample. The secondary ions are then passed through the detection system to

complete the process, which is the method set forth in the '386 Patent.

        104.    IONpath, by having its founder Dr. Bendall publish the 2020 Review, continued

to promote and encourage IONpath customers and prospective customers to infringe on the '698

Patent by using the MIBIscope and instructed them [IONpath customers and prospective

customers] on how the MIBIscope functioned in employing the methods in the '386 and '104

Patents.



V.      IONPATH’S IMPROPER AND INFRINGING COMMERCIAL ACTIVITY

        105.    In February 2019, Fluidigm learned that IONpath had contacted at least one of

Fluidigm’s customers, on information and belief, in an effort to demonstrate IONpath’s

MIBIscope and reagents, and teaching them how to infringe upon the '386 and '104 Patents, and

to sell the infringing technology, which would be the system infringing on the '698 Patent.

        106.    On information and belief, by August 2019, IONpath had sold at least six, and

possibly more, of its infringing MIBIscopes (and potentially reagents) to various entities. In the

month prior, IONpath had also begun commercially marketing the MIBItags labeling reagents on

its website and brochures.

        107.    By January 31, 2020, even with full knowledge of how the MIBIscope infringes

Fluidigm’s Patents based upon, at least, the allegations in the Original and First Amended

Complaints in this lawsuit, IONpath has sold at least four additional infringing MIBIscopes to

various entities.

                                                30
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 31 of 93




       108.      Despite service of the Original and First Amended Complaints on September 23,

2019 and October 11, 2019, respectively, IONpath went ahead with the announcement of the

commercial launch of the MIBIscope on their website on November 5, 2019:




See https://www.ionpath.com/news/ (attached as Exhibit D). IONpath’s 2019 formal,

commercial launch press release (“2019 Press Release”) offers for sale and urges third-parties to

purchase the infringing MIBIscope system. The 2019 Press Release also advertises that IONpath

“is showcasing the [infringing] platform at the Society for Immunotherapy of Cancer Annual

Meeting (SITC)” held November 6, 2019 through November 10, 2019 (the “2019 SITC

Meeting”).

       109.      At the 2019 SITC Meeting, with full knowledge of the allegations in this lawsuit,

IONpath continued to offer for sale, market, and push potential customers to purchase its

infringing MIBIscope by, among other activities, placing MIBIscope brochures with the header

“now commercially available” in all conference registration bags, by making several

presentations relating to use of the infringing MIBIscope, and by providing an informational

booth. At IONpath’s booth, on information and belief, IONpath explained to potential customers

on how to infringe the methods set forth in the '104 and '386 Patents by use of the MIBIscope.

See Exhibit E.



                                                 31
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 32 of 93




          110.   Several other research institutions attended and presented research at the 2019

SITC Meeting that was conducted using IONpath’s infringing MIBIscope, including the Dana-

Farber Cancer Institute, Stanford University, and the University of Colorado, Denver. IONpath

promoted its customers’ presentations of this research at the 2019 SITC Meeting as a part of their

November 5, 2019, formal commercial launch. IONpath touted its own attendance at the 2019

SITC Meeting, and that of three of its customers, to further market, advertise, offer for sale, and

entice third-parties to purchase the infringing MIBIscope, all with knowledge of the MIBIscope

system infringing the '698 Patent based upon IONpath’s undisputable knowledge of the

allegations in Fluidigm’s First Amended Complaint.

          111.   At the 2019 SITC Meeting, IONpath founder, Dr. Angelo, presented at a lunch

symposium explaining and recommending to approximately 60 attendees the infringing use of

the MIBIscope. IONpath CEO, Dr. Fienberg, moderated the presentation. Dr. Angelo’s portion

of the presentation described the MIBIscope’s specifications and explained the MIBIscope’s

function. As explained by Dr. Angelo, which is consistent with IONpath’s advertisements of the

MIBIscope, the sole function of the MIBIscope is the imaging of biomarkers using antibodies

with metal tags wherein the metal tags are ionized and then detected using time of flight mass

spectrometry. In other words, the MIBIscope mass cytometry system is designed and advertised

to infringe the patented methods in the '104 and '386 Patents as well the system of the '698

Patent.

          112.   Dr. Angelo’s co-presenters from Dana-Farber Cancer Institute and University of

Colorado, Denver, also detailed how IONpath representatives offered technical support to assist

the co-presenters institutions in using the MIBIscope by teaching them how to implement and

                                                 32
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 33 of 93




perform the methods claimed in the '104 and '386 Patents. The presenter from Dana-Farber

Cancer Institute discussed his work using the infringing MIBIscope including that he was now

analyzing samples of up to 27 biomarkers by implementing the methods in the '104 and '386

Patents as well as using the MIBIscope as a system infringing on the '698 Patent.

       113.    The presenter from the University of Colorado, Denver, discussed how she had

used the MIBIscope to expand her work and, on the University’s website

(http://www.ucdenver.edu/academics/colleges/medicalschool/programs/immunology-

immunotherapy/HIMSR/HIMSRratesandservices/Pages/Imaging.aspx), details that the

University is using the MIBIscope to “simultaneously distinguish over 40 markers (depends on

the number of metals) with high sensitivity” and that the University has a “27-marker panel.”

The University’s website and presentation confirm that they are implementing the methods

claimed in the '104 and '386 Patents as well as using the MIBIscope as a system infringing on the

'698 Patent.

       114.    IONpath’s cavalier attitude in continuing with the 2019 Press Release and

actively participating in the 2019 SITC Meeting – with full knowledge of Fluidigm’s Patents and

the allegations in the First Amended Complaint – verifies its egregious disregard for Fluidigm’s

intellectual property rights and IONpath’s infringement of those rights.

       115.    Similarly, in addition to inducing Stanford to breach the Ts&Cs, Drs. Bendall and

Angelo’s participation in the 2020 Article demonstrates how they were teaching other

researchers at Stanford methods that infringe on the claims of the '104, '386 and '698 Patents.

       116.    In particular, Drs. Bendall and Angelo explain in the 2020 Article that they made

“use of heavy metal-conjugated antibodies that are quantified by TOF MS, thus allowing highly

                                                33
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 34 of 93




multiplexed, single-cell and imaging assays,” using "the recently developed multiplexed ion

beam imaging (MIBI-TOF) platform," (and citing to a 2019 Article by Keren in Science

Advances for the MIBI-TOF platform, which 2019 Article discloses implementation of MIBI-

TOF using "commercial MIBI-TOF instrumentation ... being manufactured by IonPath Inc,").

Drs. Bendall and Angelo further explain that the heavy metal-conjugated antibodies that were

used included "MaxPar (Fluidigm) or MIBItag (Ionpath) reagents," and thus, yet again, describe

a method and system that clearly infringe on Fluidigm’s '386 Patent and '698 Patent.

       117.    Drs. Bendall and Angelo further detail in the 2020 Article the conjugation of

antibodies with the Maxpar or MIBItag reagents and washing, detailing exactly how to use the

reagents: “For conjugations using MaxPar reagents, metal chelation was performed by adding

metal solutions . . . to chelating polymers and incubating . . . . Metal-loaded polymers were

washed twice using a 3 kDa MWCO microfilter . . . .” Drs. Bendall and Angelo further describe

staining a sample with the conjugated antibodies and, "[b]efore acquisition, samples were

washing once in CSM and twice in ddH2O and filtered." Unmistakably, IONpath’s founders

were detailing not only how to use the MaxPar and MIBItag reagents, but also describe a method

that infringes a claimed method of the '104 Patent.

       118.    With full knowledge of the allegations in the First Amended Complaint served on

IONpath more than two months earlier, IONpath’s founders proceeded with the publication of

the 2020 Article with further teachings and instructing third-parties on how to infringe on the

methods in the '386 and '104 Patents.

       119.    In addition to offering for sale and selling its MIBI System, on February 11, 2020,

IONpath “announce[d] the launch of a dedicated service business providing access to”

                                                34
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 35 of 93




IONpath’s infringing “MIBIscope™ multiplexed imaging platform and its team of experts to

support pharmaceutical and biotechnology companies working in immune-oncology.”

IONpath’s February 11, 2020 press release (the “2020 Service Announcement”) admitted that

IONpath had surreptitiously offered this service “to leading academic and pharmaceutical

organizations as part of an Early Access Program.” The 2020 Service Announcement

proclaimed that IONpath wanted to “partner” with customers – and had previously done so – to

use the infringing MIBIscope for customers. The 2020 Service Announcement makes clear that

IONpath has and will implement the infringing methodologies of the ’386 and ’104 Patents for

customers.

       120.    Fluidigm has been harmed by IONpath’s flagrant unauthorized use and egregious

continued infringement of Fluidigm’s patented methods and technologies.



                                            COUNT I

        INTENTIONAL INTERFERENCE WITH CONTRACTUAL RELATIONS

       121.    Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

       122.    Fluidigm enters into contracts with its customers for Maxpar® antibodies and

reagents where its customers expressly agree to reasonable restrictions on the use of the

Maxpar® antibodies (the Ts&Cs). The Ts&Cs contain provisions through which Fluidigm’s

customers agree to not “use any Fluidigm consumables or reagents with any non-Fluidigm

instrument, device or system.” Ts&Cs at § 3.2.




                                                 35
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 36 of 93




       123.    Fluidigm provides its customers with a copy of the Ts&Cs when it sends the

customers a sales quote for the desired products. The sale quote specifically incorporates the

Ts&Cs in the terms of sale. When the customer agrees to purchase Fluidigm’s products,

Fluidigm sends the customer a sales confirmation expressly incorporating the Ts&Cs and, again,

attaching the Ts&Cs. Fluidigm’s Ts&Cs are a binding part of each and every sale Fluidigm

makes with its customers for the sale of its Maxpar® antibodies.

       124.    On information and belief, IONpath received, in whole or in part, Fluidigm’s

Ts&Cs no later than February 2018, and knew that Fluidigm’s customers were contractually

prohibited from using “any Fluidigm consumables or reagents with any non-Fluidigm

instrument, device or system.” Moreover, in February 2018, Fluidigm gave IONpath express

notice that using (or encouraging others to use) Fluidigm’s antibodies and reagents with a non-

Fluidigm system violated the Ts&Cs.

       125.    In complete disregard for Fluidigm’s contracts with its customers and the Ts&Cs,

IONpath intentionally induced Fluidigm’s customers, described above, to breach the Ts&Cs by

promoting the use of Fluidigm’s antibodies and related reagents with IONpath’s technology

through, among other means: publications, brochures, press releases, and direct contact.

       126.    IONpath’s MIBIscope would not function if the MIBIscope-owner lacked access

to the specialized and custom designed antibodies and reagents that could work with the

MIBIscope. IONpath did not offer antibodies and reagents for sale until July 2019, even though

IONpath had already sold the MIBIscope product to its customers. Prior to July 2019,

Fluidigm’s Maxpar antibodies and reagents were the only such antibodies and reagents




                                               36
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 37 of 93




commercially available and specifically designed to work with these types of mass cytometry

systems.

       127.    IONpath’s actions, especially after receiving notice from Fluidigm, were

intentional with IONpath’s full knowledge that it would result in Fluidigm’s customers breaching

their contractual obligations with and to Fluidigm.

       128.    As of January 2020, at least eight of IONpath’s customers purchased Fluidigm’s

antibodies and reagents – and entered into contracts with Fluidigm where they accepted and

agreed to be bound by Fluidigm’s Ts&Cs – for use with an IONpath MIBIscope and in breach of

the Ts&Cs. IONpath induced at least these eight IONpath customers to breach the Ts&Cs by

encouraging the eight customers to purchase and use Fluidigm’s reagents and antibodies in direct

breach of the Ts&Cs, and promoting and publishing results that IONpath’s customers could

expect to obtain if it purchased and used a MIBIscope with Fluidigm’s reagents and antibodies.

       129.    IONpath’s MIBIscope customers would not have purchased a MIBIscope had

IONpath not induced them into breaching Fluidigm’s Ts&Cs by using Fluidigm reagents and

antibodies with the MIBIscope – as the customers would not have been able to use the

MIBIscope without Fluidigm’s reagents and antibodies. Instead, on information and belief, the

MIBIscope customers -- intent on purchasing a functioning mass cytometry system -- would

have purchased a mass cytometry system from Fluidigm.

       130.    IONpath’s intentional interference with Fluidigm’s contracts with its customers

has harmed Fluidigm by causing Fluidigm’s customers to engage in the unauthorized use of

Fluidigm’s Maxpar antibodies and related reagents in manners that breach the Ts&Cs and result

in untested and unvalidated results and uses.

                                                37
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 38 of 93




       131.      IONpath’s intentional interference with the Ts&Cs is a substantial factor in

causing Fluidigm’s loss of business opportunities because IONpath has sold at least eight

MIBIscopes to customers who IONpath encouraged and intended would use the MIBIscope with

Fluidigm’s antibodies and reagents, in potentially untested and unvalidated manners, as opposed

to purchasing a Fluidigm system and using Fluidigm’s antibodies and reagents in a validated and

tested manner.



                                         COUNT II
                              DIRECT PATENT INFRINGEMENT
                                      (The ‘386 Patent)

       132.      Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

       133.      On January 15, 2019, the Patent Office duly and legally issued the ‘386 Patent.

       134.      Fluidigm is the owner, by assignment, of all right, title, and interest in and to the

‘386 Patent, including, but not limited to, the right to recover damages for past and future

infringement.

       135.      IONpath has been and is directly infringing, literally and/or under the doctrine of

equivalents, the ‘386 Patent in violation of 35 U.S.C. § 271 by, among other things, using

systems and methods for the analysis of a single cell, including, but not limited to, staining by a

mixture of antibodies tagged with elemental tags of lanthanide or noble metal, ionizing, and then

analyzing using mass spectroscopy and time of flight analysis to detect the signal of the ionized

elemental tags, which methods are covered by one or more of the claims of the ‘386 Patent,

including, but not limited to, exemplary claim 9.

                                                   38
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 39 of 93




       136.    As IONpath published in the 2018 Article, IONpath constructed a “purpose-built

instrument” that implements “a method that uses secondary ion mass spectrometry to image

antibodies tagged with isotopically pure elemental metal reporters in intact tissue sections”

combined with “time-of-flight mass spectrometry . . . .” This is further evidenced by, among

other things, the summary IONpath included in the 2018 Article at Figure 1A:




       137.    IONpath’s website also confirms in a brochure that its MIBIscope I is the

“purpose-built” machine that serves no other purpose except to implement Fluidigm’s patented

method:




                                                39
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 40 of 93




          138.   IONpath announced the formal commercial launch of its infringing MIBIscope

instrument on November 5, 2019:




          See https://www.ionpath.com/news/.

          139.   IONpath has also commercialized MIBItags that are isotopically labelled

antibodies that implement Fluidigm’s patented method when combined with IONpath’s

MIBIscope. IONpath has used and advocated use of its MIBItags in combination with its

IONpath instruments on its website, and has published results obtained with the MIBIscope and

identifying MIBItags as the labeling reagents (in the 2018 Article referred to above, see

Supplementary Material, page e1, Critical Commercial Assays).




          140.   On information and belief, at least with respect to the subject matter of the

methods disclosed and claimed in the ‘386 Patent, the use of the “purpose-built” MIBIscope for

performing mass spectrometry analysis directly infringes at least exemplary claim 9 of the ‘386

Patent.




                                                  40
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 41 of 93




       141.     A chart setting out the elements of exemplary claim 9 of the ‘386 Patent (and

including the elements of claim 1, from which claim 9 depends), and certain, but not all,

representative corresponding infringing activities of IONpath, is below.

‘386 Patent
Claim Element               IONpath Activities
1. A method of              IONpath’s MIBI technology system (the "MIBI System"), which include
sequentially analyzing      the MIBIscope in combination with IONpath's MIBItag reagents or other
single cells by mass        suitable reagent (e.g. Fluidigm's Maxpar reagents), performs a method
spectrometry, comprising:   of sequentially analyzing single cells by mass spectrometry.
                            https://www.ionpath.com/mibi-technology/




                            https://web.stanford.edu/group/nolan/technologies.html
                            Multiplexed ion beam imaging (MIBI) allows analyzing up to 100 targets
                            simultaneously over a five-log dynamic range in a way similar to CyTOF,
                            but in addition to measuring protein levels on individual cells, it also
                            provides the information about cell morphology and localization.
                            “Stationary tissue samples are raster-scanned with an ion beam and
                            secondary elemental ions are generated.”




                                                 41
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 42 of 93




                              Source: https://www.ionpath.com/mibi-technology/

providing a sample            IONpath’s MIBI System uses MIBItags (or Fluidigm's Maxpar reagents)
containing a plurality of     for providing a sample containing a plurality of tagged cells tagged with a
tagged cells tagged with a    plurality of different antibodies, wherein each of the tagged antibodies is
plurality of tagged           specific for a different analyte, and where each of the tagged antibodies
antibodies, wherein each      is tagged with an elemental tag comprising a lanthanide or noble metal.
of the tagged antibodies is
specific for a different
analyte, and wherein each     https://www.ionpath.com/mibi-technology/
of the tagged antibodies is   STAIN: Tissue is stained with a mixture of validated antibodies with
tagged with an elemental      conjugated elemental reporters, in one single step.
tag comprising a
lanthanide or noble metal;




                              2018 P106 Poster

                              Samples were stained with a panel of 15 antibodies, each labeled with a
                              specific metal isotope. (https://www.ionpath.com/wp-
                              content/uploads/2018/11/P106_IONpoth_Ptacek_SITC-2018-2.pdf)


                              https://www.ionpath.com/reagents/




                              SDS from https://www.ionpath.com/antibody-conjugation-kit/




                                                    42
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 43 of 93




                             2018 Cell Publication
                             (https://doi.org/10.1016/j.cell.2018.08.039)




vaporizing, atomizing, and   IONpath’s MIBI System uses a MIBIscope that meets the limitation
ionizing multiple            of vaporizing, atomizing, and ionizing multiple elemental tags from
elemental tags from a        a single first cell of the plurality of tagged cells.
single first cell of the
plurality of tagged cells;
                             IONpath’s website shows vaporizing, atomizing, and ionizing
                             using, for example, a primary ion gun.




                             Source: https://www.ionpath.com/mibi-technology/


                             See also 2014 article with Nolan et al. on MIBI technique:
                             (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4110905/):




                                                     43
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 44 of 93




detecting, using mass           IONpath’s MIBI System uses a MIBIscope that performs detecting,
spectrometry, the               using mass spectrometry, the elemental composition of the first
elemental composition of        cell by detecting a transient signal of the multiple vaporized,
the first cell by detecting a   atomized, and ionized elemental tags of the first cell.
transient signal of the
multiple vaporized,             https://www.ionpath.com/mibi-technology/
atomized, and ionized
elemental tags of the first
cell;




                                                   44
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 45 of 93




                             2018 Cell Publication
                             (https://doi.org/10.1016/j.cell.2018.08.039)


                             We have since constructed a purpose-built instrument that utilizes
                             high brightness primary ion sources, novel ion extraction
                             optics, and time-of-flight mass spectrometry (TOF) to increase
                             channel multiplexing and decrease acquisition times 50-fold


vaporizing, atomizing, and   IONpath’s MIBI System uses a MIBIscope that meets the limitation
ionizing multiple            of vaporizing, atomizing, and ionizing multiple elemental tags from
elemental tags from a        a single second cell of the plurality of tagged cells.
single second cell of the
plurality of tagged cells;
and                          “Stationary tissue samples are raster-scanned with an ion beam and
                             secondary elemental ions are generated.”




                             Source: https://www.ionpath.com/mibi-technology/


                             See also 2014 article with Nolan et al. on MIBI technique:
                             (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4110905/):



                                                     45
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 46 of 93




detecting, using mass        IONpath’s MIBI System uses a MIBIscope that meets the limitation
spectrometry, the            of detecting, using mass spectrometry, the elemental composition
elemental composition of     of the second cell by detecting a transient signal of the multiple
the second cell by           vaporized, atomized, and ionized elemental tags of the second
detecting a transient        cell, wherein the transient signal associated with the first cell and
signal of the multiple       the transient signal associated with the second cell are detected
vaporized, atomized, and     sequentially.
ionized elemental tags of
the second cell, wherein
the transient signal         https://www.ionpath.com/mibi-technology/
associated with the first
cell and the transient
signal associated with the

                                                 46
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 47 of 93




second cell are detected
sequentially.




                           2018 Cell Publication
                           (https://doi.org/10.1016/j.cell.2018.08.039)


                           We have since constructed a purpose-built instrument that utilizes
                           high brightness primary ion sources, novel ion extraction
                           optics, and time-of-flight mass spectrometry (TOF) to increase
                           channel multiplexing and decrease acquisition times 50-fold
                           IONpath’s MIBI System uses MIBItags (or Fluidigm's Maxpar reagents) to
9. The method of claim
                           provide each of the plurality of tagged antibodies tagged with a
1, wherein each of the
                           distinct isotope.
plurality of tagged
antibodies is tagged
with a distinct isotope.   IONpath’s MIBItag conjugation kits allow users, for example, to
                           choose an isotope for each respective antibody, while the
                           conjugated antibodies are sold pre-tagged.




                           Source: https://www.ionpath.com/antibody-conjugation-kit/



                                                   47
Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 48 of 93




               Source: https://www.ionpath.com/conjugated-antibodies/

               MIBI Technology allows users “to image antibodies tagged with
               monoisotopic metal reporters” with “[v]isualization of 40+
               markers simultaneously[.]”




               Source: https://www.ionpath.com/mibi-technology/


               In IONpath webinars, the MIBIscope provides “single cell analysis
               and metal isotopes mass spectrometry.”




               https://www.ionpath.com/webinars/



                                  48
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 49 of 93




                             In the 2019 article by Keren, et al., the MIBI experimental procedure
                             begins with “a tissue section [that] is stained with a mix of antibodies,
                             each labeled with a unique metal isotope.”




                             Source: https://advances.sciencemag.org/content/5/10/eaax5851




        142.    Since the filing of the Complaint, on September 23, 2019, IONpath's acts of

infringement of the ‘386 Patent have been committed and are being committed willfully, with

full knowledge and notice of Fluidigm’s rights in and to the ‘386 Patent including, but not

limited to, the claims set forth therein.

        143.    As a direct and proximate result of IONpath’s infringement of the ‘386 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from


                                                   49
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 50 of 93




IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an amount to be

determined at trial.

       144.    As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.

                                      COUNT III
                           INDIRECT PATENT INFRINGEMENT
                                   (The ‘386 Patent)

       145.    Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

       146.    IONpath has induced and continues to induce infringement of one or more claims

of the ‘386 Patent under 35 U.S.C. § 271(b).

       147.    As discussed above, IONpath commercialized a product specifically designed,

manufactured, produced, and built with the intent that it only be employed by users to implement

“a method that uses secondary ion mass spectrometry to image antibodies tagged with

isotopically pure elemental metal reporters in intact tissue sections” combined with “time-of-

flight mass spectrometry” for "single cell analysis and metal isotopes mass spectrometry," which

results in any entity using the MIBIscope infringing upon at least exemplary claim 9 of the ‘386

Patent. In other words, the MIBIscope was and is “purpose-built” to directly perform the steps

required by at least exemplary claim 9 of the ‘386 Patent.

       148.    IONpath indisputably gained full notice and knowledge of the ‘386 Patent and

IONpath’s infringement of one or more claims of the '386 Patent when it was served with the

Original Complaint in this lawsuit on September 23, 2019.

                                                50
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 51 of 93




       149.    After Fluidigm served the Original Complaint alleging IONpath infringed

Fluidigm’s '386 Patent and including a claim chart detailing IONpath’s exemplary infringing

activity, IONpath intentionally announced the formal commercial launch of its infringing

MIBIscope instrument on November 5, 2019:




       See https://www.ionpath.com/news/.

       150.    By announcing its formal commercial launch of its infringing MIBIscope after its

knowledge of its infringement, IONpath intended to, and did, sell the MIBIscope to third-parties,

even though IONpath knew that MIBIscope’s only purpose and function results in the

infringement of one or more claims of the ‘386 Patent including, but not limited to, exemplary

claim 9.

       151.    IONpath also hosted a booth, and through its founder Dr. Angelo presented, at the

2019 SITC Meeting recommending and teaching attendees of the conference on using the

MIBIscope for its designed, and sole, purpose, which infringes on claims of the ‘386 Patent

including, but not limited to, exemplary claim 9. IONpath’s co-presenters also detailed how

IONpath representatives offered technical support to assist to teach the co-presenters’ institutions

in using the MIBIscope to infringe on claims of the ‘386 Patent including, but not limited to,

exemplary claim 9.



                                                51
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 52 of 93




       152.    IONpath also intentionally had its founders publish the 2020 Article and 2020

Review advertising, encouraging, and instructing third-parties on how to perform and infringe

the method set forth in the '386 Patent including, but not limited to, exemplary claim 9. In the

2020 Article, for example, IONpath taught third-parties how to infringe on at least exemplary

claim 9 of the '386 Patent by explaining in detail to third-parties the “use of heavy metal-

conjugated antibodies that are quantified by TOF MS, thus allowing highly multiplexed, single-

cell and imaging assays,” using the MIBIscope. In the 2020 Review, for example, IONpath

explained that its MIBI System was developed for the sole purpose of analyzing samples stained

with antibodies tagged with metal-isotopes through a method wherein the sample has secondary

ions released through the use of an ion beam raster scanned across the sample, wherein the

secondary ions are then passed through the detection system to complete the process, which

infringes on claims of the ‘386 Patent including, but not limited to, exemplary claim 9.

       153.    IONpath also offers for sale the MIBItag reagents which provide isotopically

labelled antibodies for use with the MIBIscope, and/or has encouraged the use of Fluidigm’s

proprietary Maxpar® Reagents with the MIBIscope. IONpath has published results obtained

with the MIBIscope and identifying both the Maxpar® Reagents and MIBItags as the labeling

reagents (in the 2018 Article referred to above, see Supplementary Material, page e1, Critical

Commercial Assays).




                                                 52
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 53 of 93




       154.    In addition to directly infringing at least one claim of the ‘386 Patent including,

but not limited to, exemplary claim 9, IONpath indirectly and intentionally infringes at least

exemplary claim 9 of the ‘386 Patent by, among other things, instructing, directing, and/or

requiring others, including customers, purchasers, users, and developers, through IONpath’s

commercial launch of the MIBIscope, presentations at the 2019 SITC Meeting, 2020 Article, and

2020 Review to perform the method claimed in at least exemplary claim 9, either literally and/or

under the doctrine of equivalents, through the sale of the MIBIscope, and MIBItags, where the

claimed methods are performed by either IONpath or its customers, purchasers, users, and

developers, or some combination thereof. As of the September 23, 2019, when Fluidigm served

IONpath with the Original Complaint, IONpath knew and/or was willfully blind to the fact that it

was inducing others, including customers, purchasers, users, and developers, to infringe one or

more claims of the ‘386 Patent by practicing, either themselves or in conjunction with IONpath,

one or more method claims of the ‘386 Patent, through sales of the MIBIscope.

       155.    Post-suit (i.e., after receiving notice of this lawsuit), IONpath has knowingly and

actively aided and abetted the direct infringement of the ‘386 Patent by instructing and

encouraging its customers, purchasers, users, and developers by commencing IONpath’s

commercial launch of the MIBIscope, presentations at the 2019 SITC Meeting, 2020 Article, and

2020 Review to use its MIBIscope product and its MIBItag isotopically labelled antibodies. Such

instructions and encouragement include, but are not limited to, advising third parties to use the

MIBIscope, as IONpath’s customers presented on at the 2019 SITC Meeting, and MIBItag

isotopically labelled antibodies, in an infringing manner, providing a mechanism through which

third parties may infringe the ‘386 Patent, advertising and promoting the use of MIBIscope

                                                53
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 54 of 93




product and MIBItags in an infringing manner, and distributing guidelines and instructions to

third parties on how to use MIBIscope and MIBItags in an infringing manner.

       156.    For example, IONpath’s official commercial launch of the MIBIscope on

November 5, 2019, after it was served with the Complaint in this action, promoted the purchase

of the MIBIscope to image biomarkers within a sample through the use of staining a sample,

removing a layer of the sample by directing an ion beam at a section of tissue with sufficient

energy to liberate and generate secondary ions constituting “vaporizing, atomizing and ionizing”

the metal labelled antibodies in a manner that infringes the claims of the ‘386 Patent. IONpath’s

CEO, Harris Fienberg, promoted, recommended, and encouraged using the MIBIscope to

infringe on the '386 Patent to gain “unprecedented insights into spatial relationships with the

tissue microenvironment by imaging and characterizing tissue samples at subcellular resolution.”

IONpath’s CEO further admitted that prior to bringing the MIBIscope to market, IONpath

piloted it with research and biopharma institutions instructing those institutions on how to use the

MIBIscope by employing methods that infringe upon the '386 Patent.

       157.    By directing an ion beam at a section of tissue with sufficient energy to generate

secondary ions, IONpath’s MIBIscope is “vaporizing, atomizing and ionizing” the elemental tags

of the lanthanide labeled antibodies in a manner that infringes the claims of the ‘386 Patent either

literally and/or under the doctrine of equivalents. The 2019 Cell article to Keren describes and

shows the creation of secondary ions from the elemental tags by directing the ion beam onto the

tissue sample. In so doing, the MIBIscope is directing ions at sufficiently high energies at the

sample, such that the impact of the ions on the sample transfers energy to the sample, and this

transfer of energy causes the elemental tags to become excited and liberated from the chemical

                                                54
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 55 of 93




moieties to which they are attached. The resulting excited and liberated elemental tags (i.e., the

ionized lanthanide tags) are no longer in a solid or lattice matrix or in a solution and have been

vaporized. The ionized metal tags have been liberated as constituent ionized atoms and have

been atomized. The ionized metal tags have also been excited and thus have been vaporized,

atomized, and ionized for purposes of the claims of the ‘386 Patent. Further, the MIBIscope is

“vaporizing, atomizing, and ionizing” the elemental tags under the doctrine of equivalents

because the ion beam liberates and excites the elemental tags so that the ionized elemental tags

can be detected by mass spectrometry. As a result, the primary ion beam generates liberated

secondary ions from the elemental tags for detection and performs substantially the same

function in substantially the same way to obtain the same result. Accordingly, by promoting the

purchase and use of the MIBIscope, and by providing instructing on how to use the instrument,

IONpath has induced infringement of the '386 Patent.

       158.    As a direct and proximate result of IONpath’s post-suit indirect infringement of

the ‘386 Patent, Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to

recover from IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an

amount to be determined at trial.

       159.    As a direct and proximate result of IONpath’s post-suit acts of indirect

infringement, Fluidigm has been irreparably harmed and will continue to be harmed unless and

until IONpath’s infringing acts are enjoined and restrained by order of this Court.




                                                 55
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 56 of 93




                                   COUNT IV
                       CONTRIBUTORY PATENT INFRINGEMENT
                                 (The ‘386 Patent)

       160.    Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully recited and incorporated herein.

       161.    IONpath has contributed and continues to contribute to the infringement of one or

more claims of the ‘386 Patent under 35 U.S.C. § 271(c).

       162.    IONpath commercialized a “purpose-built” MIBIscope that is specially designed

for, and only serves one purpose, which is implementing a method patented by Fluidigm “that

uses secondary ion mass spectrometry to image antibodies tagged with isotopically pure

elemental metal reporters in intact tissue sections” combined with “time-of-flight mass

spectrometry.” When analyzing tissue cells with the MIBIscope combined with antibodies

tagged with lanthanide or noble metal tags, the MIBIscope user infringes upon a method covered

under one or more claims of the ‘386 Patent including, but not limited to, as set forth in, for

example, exemplary claim 9 of the ‘386 Patent.

       163.    After Fluidigm filed this lawsuit alleging IONpath’s infringement of the ’386

Patent, IONpath knowingly, intentionally, and willfully continued to market and sell the

infringing MIBIscope machine, including, for example, the commercial launch on November 5,

2019, as well as presenting on, and selling, the MIBIscope at the 2019 SITC Meeting. The

MIBIscope is a physical apparatus with a price tag at, or in excess of, $1,000,000.00 specially

designed to solely implement Fluidigm’s methods set forth in the Patents.




                                                 56
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 57 of 93




          164.   The only purpose served by the MIBIscope is that of using “mass spectrometry to

image antibodies tagged with isotopically pure elemental metal reporters in intact tissue

sections” combined with “time-of-flight mass spectrometry.” The “antibodies tagged with

isotopically pure elemental metal reporters” are the MIBItags (or Fluidigm’s Maxpar reagents),

which are specifically created for that purpose. The antibodies are selected and engineered for

their specific affinity for particular biomarkers of interest within a sample or cell. The selected

antibodies are covalently linked to a particular type of polymer containing multiple binding cites

for selected lanthanide tags, which allows them to serve their sole purpose and the sole purpose

of the MIBIscope, which infringes at least exemplary claim 9 of the ‘386 Patent. The MIBIscope

and MIBItags have no other purpose.

          165.   Accordingly, the MIBIscope is a “purpose-built” machine that does not serve any

non-infringing use, but is solely designed to practice the method of at least exemplary claim 9 of

the ‘386 patent.

          166.   IONpath has commercialized MIBItags which are isotopically labelled antibodies

that implement the method of at least exemplary claim 9 of the ‘386 patent. When analyzing

tissue cells with the MIBItags combined with mass cytometry using the MIBIscope, the MIBItag

user infringes upon a patented method as set forth in, for example, exemplary claim 9 of the ‘386

Patent.

          167.   The MIBItags are specifically designed for use in the infringing methods of the

‘386 Patent and do not serve any non-infringing use.

          168.   As a direct and proximate result of IONpath’s post-suit contributory infringement

of the ‘386 Patent, Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to

                                                 57
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 58 of 93




recover from IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an

amount to be determined at trial.

        169.    As a direct and proximate result of IONpath’s post-suit acts of contributory

infringement, Fluidigm has been irreparably harmed and will continue to be harmed unless and

until IONpath’s infringing acts are enjoined and restrained by order of this Court.

                                         COUNT V
                              DIRECT PATENT INFRINGEMENT
                                      (The ‘104 Patent)

        170.    Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully recited and incorporated herein.

        171.    On September 11, 2018, the U.S. Patent and Trademark Office duly and legally

issued the ‘104 Patent.

        172.    Fluidigm is the owner, by assignment and through its wholly owned subsidiary, of

all right, title, and interest in and to the ‘104 Patent, including, but not limited to, the right to

recover damages for past and future infringement.

        173.    IONpath has been and is directly infringing, literally and/or under the doctrine of

equivalents, the ‘104 Patent in violation of 35 U.S.C. § 271 by, among other things, using

systems and methods for the analysis of a single cell including, but not limited to, staining by a

mixture of antibodies tagged with elemental tags of lanthanide or noble metal, ionizing, and then

analyzing using mass spectroscopy and time of flight analysis to detect the signal of the ionized

elemental tags, which methods are covered by one or more of the claims of the ‘104 Patent,

including, but not limited to, exemplary claim 14.




                                                   58
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 59 of 93




       174.    On information and belief, at least with respect to the subject matter of the

methods described and claimed in the ‘104 Patent, the use of the MIBIscope for performing mass

spectrometry analysis directly infringes at least exemplary claim 14 of the ‘104 Patent.

       175.    As IONpath states in its 2018 Article, IONpath’s apparatus infringes on

Fluidigm’s ‘104 Patent, exemplary claim 14, by implementing a method wherein IONpath

analyzes “specimens . . . placed on a slide and stained overnight using a single mater mix of

elementally labeled primary antibodies.” The slide is then “placed in the MIBI-TOF mass

spectrometer” for analysis. IONpath’s description of the method used by its apparatus also

confirms that the analysis does not require prior acidification of the sample. This is summarized

in Figure 1A of the 2018 Article:




       176.    IONpath announced the commercial launch of its infringing MIBIscope

instrument on November 5, 2019:




                                                59
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 60 of 93




        See https://www.ionpath.com/news/

        177.     IONpath has also used and commercialized MIBItags that are isotopically labelled

antibodies that implement Fluidigm’s patented method when combined with IONPath’s

MIBIscope.

        178.     A chart setting out the elements of exemplary claim 14 of the ‘104 Patent (and

including the elements of claim 1, from which claim 14 depends), and certain, but not all,

representative corresponding infringing activities of IONpath, is below.

‘104 Patent

Claim Limitation              IONpath/customer activities
1. A method for the           IONpath’s MIBI technology system (the "MIBI System"), which
analysis of an analyte in a   include the MIBIscope in combination with IONpath's MIBItag
sample, comprising:           reagents or other suitable reagent (e.g. Fluidigm's Maxpar
                              reagents), performs a method for the analysis of an analyte in a
                              sample.
                              IONpath’s MIBIscope system provides, for example, for imaging
                              of antibodies within a biological sample.
                              https://www.ionpath.com/mibi-technology/




                              https://www.ionpath.com/




                                                 60
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 61 of 93




                               https://web.stanford.edu/group/nolan/technologies.html
                               Multiplexed ion beam imaging (MIBI) allows analyzing up to 100 targets
                               simultaneously over a five-log dynamic range in a way similar to CyTOF,
                               but in addition to measuring protein levels on individual cells, it also
                               provides the information about cell morphology and localization.



(i) incubating an element      IONpath’s MIBI System includes the MIBIscope that uses
tagged affinity reagent with   MIBItags (or Fluidigm's Maxpar reagents) as an element tagged
an analyte, the element        affinity reagent for incubating with an analyte, the element
tagged affinity reagent        tagged affinity reagent comprising an affinity reagent tagged with
comprising an affinity         an element tag, the element tag comprising a linear or branched
reagent tagged with an         polymer having multiple metal-binding pendant groups, wherein
element tag,                   each pendant group includes at least one metal atom or is
                               capable of binding at least one metal atom, and wherein the
                               affinity reagent specifically binds with the analyte, wherein the
                               analyte is located within or on an intact cell.


                               https://www.ionpath.com/mibi-technology/
                               STAIN: Tissue is stained with a mixture of validated antibodies with
                               conjugated elemental reporters, in one single step.


                               https://www.ionpath.com/reagents/




                               The Safety Data sheets for the MIBItag conjugation kits disclose, for

                                                   61
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 62 of 93




                              example, that the MIBItags are comprised of a metal elemental tag and
                              a polymer. For example, the SDS pictured before for MIBItag
                              Conjugations Kit (Y), which lists a lanthanide as its elemental tag, and a
                              polymer component containing DTPA.




                              Source: http://ionpath.wpengine.com/wp-
                              content/uploads/2018/09/SDS_IONLabel_Y_V1b.pdf
                              IONpath’s MIBItags binds with specific analytes within or on a cell.




                              Source: https://www.ionpath.com/mibi-technology/



the element tag comprising    IONpath’s MIBI System uses MIBItags (or Fluidigm's Maxpar reagents)
a linear or branched          for providing the element tag comprising a linear or branched polymer
polymer having multiple       having multiple metal-binding pendant groups, wherein each pendant
metal-binding pendant         group includes at least one metal atom or is capable of binding at least
groups, wherein each          one metal atom
pendant group includes at
least one metal atom or is
capable of binding at least   SDS from https://www.ionpath.com/antibody-conjugation-kit/
one metal atom,



                                                   62
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 63 of 93




                               2018 Cell Publication
                               (https://doi.org/10.1016/j.cell.2018.08.039)




and wherein the affinity       IONpath’s MIBI System uses MIBItags (or Fluidigm's Maxpar reagents)
reagent specifically binds     to provide an affinity reagent that specifically binds with the analyte,
with the analyte, wherein      wherein the analyte is located within or on an intact cell
the analyte is located
within or on an intact cell;
                               https://www.ionpath.com/




(ii) separating unbound        IONpath's MIBI System including the MIBIscope and MIBItags (or
element tagged affinity        as combined with Fluidigm's Maxpar reagents) perform
reagent from bound             separating unbound element-tagged affinity reagent from bound,
element tagged affinity        element-tagged affinity reagent.
reagent; and
                               https://www.ionpath.com/slides-and-reagents/
                               IONpath’s MIBI 20x TBS-T reagent is “use as a wash buffer to remove
                               nonspecific antibody binding and as a blocking buffer diluent in the


                                                    63
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 64 of 93




                                MIBI Staining Protocol.”




                                Source: https://www.ionpath.com/wp-content/uploads/2018/09/20X-
                                TBS-T-567005-TDS.pdf



(iii) analyzing the element     IONpath’s MIBI System uses a MIBIscope that performs analyzing
tag bound to the affinity       of the element-tag which is bound to the affinity reagent
reagent attached to the         attached to the analyte of the intact cell, wherein analyzing
analyte of the intact cell by   occurs without prior acidification of the cell.
atomic spectroscopy,
wherein analyzing occurs        MIBIscope’s “subcellular resolution” provides “[c]ellular
without prior acidification     structures as small as 250 nm [to] be imaged.”
of the sample.




                                Source: https://www.ionpath.com/mibi-technology/


                                https://www.ionpath.com/




                                https://www.ionpath.com/mibi-technology/
                                MIBI™ technology (Multiplexed Ion Beam Imaging) uses Secondary-Ion
                                Mass Spectrometry (SIMS), a type of mass spectrometry traditionally
                                used in the semiconductor industry, to image antibodies tagged with
                                monoisotopic metal reporters.
                                IMAGE: All markers are imaged at the same time and detected via TOF

                                                    64
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 65 of 93




                            mass spectrometry.




14. The method of claim
                            IONpath’s MIBI System includes the MIBIscope that uses
1, wherein the affinity     MIBItags (or Fluidigm's Maxpar reagents), to provide an affinity
reagent is an antibody.     reagent that is an antibody.

                            “Antibody conjugation kits provide the flexibility to label your
                            antibody of interest with the metal you desire.”




                            Source: https://www.ionpath.com/antibody-conjugation-kit/




       179.   Since the filing of the Complaint, on September 23, 2019, IONpath's acts of

infringement of the ‘104 Patent have been committed and are being committed with full

knowledge of Fluidigm’s rights in the ‘104 Patent.

       180.   As a direct and proximate result of IONpath’s infringement of the ‘104 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from


                                                 65
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 66 of 93




IONpath Fluidigm’s lost profits, but no less than a reasonable royalty, in an amount to be

determined at trial.

          181.   As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.



                                       COUNT VI
                            INDIRECT PATENT INFRINGEMENT
                                    (The ‘104 Patent)

          182.   Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

          183.   IONpath has induced and continues to induce infringement of one or more claims

of the ‘104 Patent under 35 U.S.C. § 271(b).

          184.   As discussed above, IONpath commercialized a product specifically designed,

manufactured, produced, and built with the intent that it only be employed by users to implement

“a method that uses secondary ion mass spectrometry to image antibodies tagged with

isotopically pure elemental metal reporters in intact tissue sections” combined with “time-of-

flight mass spectrometry,” which results in any entity using the MIBIscope infringing upon at

least exemplary claim 14 of the ‘104 Patent. In other words, the MIBIscope was and is

“purpose-built” to directly perform the steps required by at least exemplary claim 14 of the ‘386

Patent.




                                                 66
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 67 of 93




       185.    IONpath had notice of the ‘104 Patent in September 2018, but indisputably also

gained full knowledge of IONpath’s infringement of one or more claims of the '104 Patent when

it was served with the Original Complaint in this lawsuit on September 23, 2019.

       186.    After Fluidigm served IONpath with the Original Complaint alleging IONpath

infringed Fluidigm’s '104 Patent and including a claim chart detailing IONpath’s exemplary

infringing activity, IONpath intentionally announced the formal commercial launch of its

infringing MIBIscope instrument on November 5, 2019:




       See https://www.ionpath.com/news/.

       187.    By announcing its formal commercial launch of its infringing MIBIscope after its

knowledge of its infringement, IONpath intended to, and did, sell the MIBIscope to third-parties,

even though IONpath knew that MIBIscope’s only purpose and function results in the

infringement of one or more claims of the ‘104 Patent including, but not limited to, exemplary

claim 14.

       188.    IONpath also hosted a booth, and through its founder Dr. Angelo presented, at the

2019 SITC Meeting recommending and teaching attendees of the conference on using the

MIBIscope for its designed, and sole, purpose, which infringes on the ‘104 Patent including, but

not limited to, exemplary claim 14. IONpath’s co-presenters also detailed how IONpath



                                               67
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 68 of 93




representatives offered technical support to assist to the co-presenters institutions in using the

MIBIscope to infringe on the ‘104 Patent including, but not limited to, exemplary claim 14.

       189.    IONpath also intentionally had its founders publish the 2020 Article and 2020

Review advertising, encouraging, and instructing third-parties on how to perform and infringe

the method set forth in the ’104 Patent including, but not limited to, exemplary claim 14. In the

2020 Article, for example, IONpath taught third-parties how to infringe on at least exemplary

claim 14 of the ’104 Patent by explaining in detail to third-parties the “[a]ntibodies were

conjugated to heavy-metal ions with MaxPar (Fluidigm) or MIBItag (IONpath) reagents using an

optimized conjunction protocol.” In the 2020 Review, for example, IONpath explained that its

MIBI System was developed for the sole purpose of analyzing samples stained with antibodies

tagged with metal-isotopes, which infringes on claims of the ‘104 Patent including, but not

limited to, exemplary claim 14.

       190.    In addition to directly infringing at least one claim of the ‘104 Patent including,

but not limited to, exemplary claim 14, IONpath indirectly and intentionally infringes at least

exemplary claim 14 of the ‘104 Patent by, among other things, instructing, directing, and/or

requiring others, including customers, purchasers, users, and developers, through IONpath’s

commercial launch of the MIBIscope, presentations at the 2019 SITC Meeting, 2020 Article, and

2020 Review to perform the method claimed in at least exemplary claim 14, either literally

and/or under the doctrine of equivalents, through the sale of the MIBIscope, and MIBItags,

where the claimed methods are performed by either IONpath or its customers, purchasers, users,

and developers, or some combination thereof. As of the September 23, 2019, when Fluidigm

served IONpath with the Original Complaint, IONpath knew and/or was willfully blind to the

                                                 68
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 69 of 93




fact that it was inducing others, including customers, purchasers, users, and developers, to

infringe one or more claims of the ‘104 Patent by practicing, either themselves or in conjunction

with IONpath, one or more method claims of the ‘104 Patent, through sales of the MIBIscope.

       191.    Post-suit, IONpath has knowingly and actively aided and abetted the direct

infringement of the ‘104 Patent by instructing and encouraging its customers, purchasers, users,

and developers by commencing IONpath’s commercial launch of the MIBIscope, presentations

at the 2019 SITC Meeting, 2020 Article, and 2020 Review to use its MIBIscope product and its

MIBItag isotopically labelled antibodies. Such instructions and encouragement include, but are

not limited to, advising third parties to use the MIBIscope, as IONpath’s customers presented on

at the 2019 SITC Meeting, and MIBItag isotopically labelled antibodies, in an infringing manner,

providing a mechanism through which third parties may infringe the ‘104 Patent, advertising and

promoting the use of MIBIscope product and MIBItags in an infringing manner, and distributing

guidelines and instructions to third parties on how to use MIBIscope and MIBItags in an

infringing manner.

       192.    As a direct and proximate result of IONpath’s post-suit, indirect infringement of

the ‘104 Patent, Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to

recover from IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an

amount to be determined at trial.

       193.    As a direct and proximate result of IONpath’s post-suit acts of indirect

infringement, Fluidigm has been irreparably harmed and will continue to be harmed unless and

until IONpath’s infringing acts are enjoined and restrained by order of this Court.




                                                69
          Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 70 of 93




                                    COUNT VII
                        CONTRIBUTORY PATENT INFRINGEMENT
                                  (The ‘104 Patent)

          194.   Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully recited and incorporated herein.

          195.   IONpath has contributed and continues to contribute to the infringement of one or

more claims of the ‘104 Patent under 35 U.S.C. § 271(c).

          196.   IONpath commercialized its MIBIscope (IONpath’s MIBI-TOF apparatus) that is

specially designed for, and only serves one purpose, which is implementing a method patented

by Fluidigm by analyzing antibodies stained with multiple metal tags that will specifically bind

with specified analytes located within or on intact cells, by means of spectroscopy without prior

acidification of the sample. IONpath has also commercialized its MIBItag isotopically labelled

antibodies for use with the patented method. When analyzing tissue cells with the MIBIscope

that have been stained with multiple lanthanide or noble metal tags, the MIBIscope user infringes

upon a method covered under one or more claims of the ‘104 Patent including, but not limited to,

as set forth in, for example, exemplary claim 14 of the ‘104 Patent. Similarly, when staining

cells with the MIBItags and then analyzing tissue cells with the MIBIscope, the MIBItag user

infringes upon a patented method as set forth in, for example, exemplary claim 14 of the ‘104

Patent.

          197.   After Fluidigm filed this lawsuit alleging IONpath’s infringement of the ’104

Patent, IONpath knowingly, intentionally, and willfully continued to market and sell the

infringing MIBIscope machine, including, for example, the commercial launch on November 5,


                                                 70
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 71 of 93




2019, as well as presenting on, and selling, the MIBIscope at the 2019 SITC Meeting. The

MIBIscope is a physical apparatus with a price tag at, or in excess of, $1,000,000.00 specially

designed to solely implement Fluidigm’s methods set forth in the Patents.

       198.    The only purpose served by the MIBIscope is that of using “mass spectrometry to

image antibodies tagged with isotopically pure elemental metal reporters in intact tissue

sections” combined with “time-of-flight mass spectrometry.” The “antibodies tagged with

isotopically pure elemental metal reporters” are the MIBItags (or Fluidigm’s Maxpar reagents),

which are specifically created for that purpose. The antibodies are selected and engineered for

their specific affinity for particular biomarkers of interest within a sample or cell. The selected

antibodies are covalently linked to a particular type of polymer containing multiple binding cites

for selected lanthanide tags, which allows them to serve their sole purpose and the sole purpose

of the MIBIscope, which infringes at least exemplary claim 14 of the ‘104 Patent.

       199.    Accordingly, the MIBIscope is a “purpose-built” machine that does not serve any

non-infringing use, but is solely designed to practice the method of at least exemplary claim 14

of the ‘104 patent.

       200.    IONpath has commercialized the MIBItags which are isotopically labelled

antibodies that implement the method of at least exemplary claim 14 of the ‘104 Patent.

       201.    The MIBItags are specifically designed for use in the infringing methods of the

‘104 Patent and do not serve any non-infringing use.

       202.    As a direct and proximate result of IONpath’s post-suit contributory infringement

of the ‘104 Patent, Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to




                                                 71
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 72 of 93




recover from IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an

amount to be determined at trial.

       203.     As a direct and proximate result of IONpath’s post-suit acts of contributory

infringement, Fluidigm has been irreparably harmed and will continue to be harmed unless and

until IONpath’s infringing acts are enjoined and restrained by order of this Court.



                                       COUNT VIII
                             DIRECT PATENT INFRINGEMENT
                                     (The ‘698 Patent)

       204.     Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

       205.     On October 8, 2019, the Patent Office duly and legally issued the ‘698 Patent.

       206.     Fluidigm is the owner, by assignment, of all right, title, and interest in and to the

‘698 Patent, including, but not limited to, the right to recover damages for past and future

infringement.

       207.     IONpath has been and is directly infringing, literally and/or under the doctrine of

equivalents, the ‘698 Patent in violation of 35 U.S.C. § 271 by, among other things, making,

using, offering for sale, and selling systems for the analysis of a single cell, including, but not

limited to, systems devised to ionize and then analyze samples using mass spectroscopy and time

of flight analysis to detect the signal of ionized elemental tags, where the samples are stained

with a mixture of antibodies tagged with elemental tags of lanthanide or noble metal, which

systems are covered by one or more of the claims of the ‘698 Patent, including, but not limited

to, exemplary claim 6.

                                                  72
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 73 of 93




       208.    As IONpath published in the 2018 Article, IONpath constructed a “purpose-built

instrument” that “uses secondary ion mass spectrometry to image antibodies tagged with

isotopically pure elemental metal reporters in intact tissue sections” in combination with “time-

of-flight mass spectrometry . . . .” With respect to the operation of the instrument, the 2018

Article further describes that “tissue is subjected to a nanometer-scale, rasterizing oxygen

duoplasma primary ion beam” and “[a]s this ion beam strikes the sample, elemental reporters

conjugated to the antibodies are liberated as secondary ions, which are measured and quantified

by a time-of-flight mass spectrometer.” This is further evidenced by, among other things, the

system set forth in the summary IONpath included in the 2018 Article at Figure 1A:




       209.    IONpath’s website also confirms in a brochure that its MIBIscope I contains the

elements of Fluidigm’s patented system:




                                                73
       Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 74 of 93




       210.   IONpath announced the commercial launch of its infringing MIBIscope

instrument on November 5, 2019:




       See https://www.ionpath.com/news/

       211.   IONpath has also commercialized MIBItags that are isotopically labelled

antibodies that are designed for use with Fluidigm’s patented system. IONpath has used and

advocated use of these MIBItags in combination with their infringing IONpath instruments on

their website, and has published results obtained with the infringing MIBIscope and identifying

MIBItags as the labeling reagents (in the 2018 Article referred to above, see Supplementary

Material, page e1, Critical Commercial Assays).




                                               74
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 75 of 93




        212.     On information and belief, at least with respect to the subject matter of the

systems disclosed and claimed in the ‘698 Patent, the making, using, offering for sale, and

selling of the MIBIscope for performing mass spectrometry analysis directly infringes at least

exemplary claim 6 of the ‘698 Patent.

        213.     A chart setting out the elements of exemplary claim 6 of the ‘698 Patent (and

including the elements of claim 1, from which claim 6 depends), and certain, but not all,

representative corresponding infringing activities of IONpath, is below.

‘698 Patent
Claim Element                 IONpath Activities
1. A system for               MIBI technology system (the "MIBI System"), which include the
sequentially analyzing        MIBIscope in combination with IONpath's MIBItag reagents or other
single cells in a sample by   suitable reagent (e.g. Fluidigm's Maxpar reagents), is a system for
mass spectrometry,            sequentially analyzing single cells in a sample by mass spectrometry.
                              The MIBI System images and analyzes individual or single cells using
                              mass spectrometry as described by IONpath: “MIBI technology
                              (Multiplexed Ion Beam Imagining) uses Secondary-Ion Mass
                              Spectrometry (SMS)[.]”




                              Source: https://www.ionpath.com/mibi-technology/
                              “Multiplexed ion beam imagining (MIBI) allows analyzing up to 100
                              targets simultaneously over a five-log dynamic range in a way similar to


                                                   75
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 76 of 93




                               CyTOF, but in addition to measuring protein levels on individual cells, it
                               also provides the information about cell morphology and localization.”
                               Source: https://web.stanford.edu/group/nolan/technologies.html
                               The MIBI System raster scans across a tissue sample with an ion beam,
                               and thus scanning across the tissue from cell to cell sequentially:
                               “Stationary tissue samples are raster-scanned with an ion beam and
                               secondary elemental ions are generated.”




                               Source: https://www.ionpath.com/mibi-technology/



wherein the sample             IONPath’s MIBI System uses MIBItags (or Fluidigm's Maxpar reagents)
comprises a plurality of       which are used to create a sample comprising a plurality of tagged cells
tagged cells tagged with a     tagged with a plurality of tagged antibodies, wherein each of the
plurality of tagged            plurality of tagged antibodies is specific for a different analyte, and
antibodies, wherein each       wherein each of the plurality of tagged antibodies is tagged with an
of the plurality of tagged     elemental tag comprising a lanthanide or noble metal
antibodies is specific for a
different analyte, and
wherein each of the            https://www.ionpath.com/mibi-technology/
plurality of tagged            STAIN: Tissue is stained with a mixture of validated antibodies with
antibodies is tagged with      conjugated elemental reporters, in one single step.
an elemental tag
comprising a lanthanide or
noble metal;




                               2018 P106 Poster
                               Samples were stained with a panel of 15 antibodies, each labeled with a


                                                     76
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 77 of 93




                              specific metal isotope. (https://www.ionpath.com/wp-
                              content/uploads/2018/11/P106_IONpoth_Ptacek_SITC-2018-2.pdf)


                              https://www.ionpath.com/reagents/




                              SDS from https://www.ionpath.com/antibody-conjugation-kit/




                              2018 Cell Publication
                              (https://doi.org/10.1016/j.cell.2018.08.039)




wherein the system            IONpath’s MIBIscope is a system having a first device to vaporize,
comprises:                    atomize, and ionize multiple elemental tags from a single first cell of the
                              plurality of tagged cells and multiple elemental tags from a single second
a first device to vaporize,
                              cell of the plurality of tagged cells
atomize, and ionize
multiple elemental tags
from a single first cell of
                              IONpath’s MIBIscope uses, for example, a primary ion gun to vaporize,
the plurality of tagged
                              atomize, and ionize each of a plurality of tagged cells.
cells and multiple
elemental tags from a         https://www.ionpath.com/mibi-technology/


                                                      77
         Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 78 of 93




single second cell of the
plurality of tagged cells;




                             See also 2014 article with Nolan et al. on MIBI technique:
                             (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4110905/), which
                             describes that “[t]he specimens prepared for MIBI are mounted in a
                             sample holder and subjected to a rasterized oxygen duoplasmatron
                             primary ion beam. As this ion beam strikes the sample[,] lanthanide
                             adducts of the bound antibodies are liberated as secondary ions.”




                                                78
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 79 of 93




a second device to detect,   IONpath’s MIBIscope is a system having a second device to detect, by
by mass spectrometry,        mass spectrometry, lanthanides and/or noble metals of the single first
lanthanides and/or noble     cell by detecting a transient signal of the multiple vaporized, atomized,
metals of the single first   and ionized elemental tags of the single first cell, and lanthanides and/or
cell by detecting a          noble metals of the single second cell by detecting a transient signal of
transient signal of the      the multiple vaporized, atomized, and ionized elemental tags of the
multiple vaporized,          single second cell, wherein the transient signal associated with the single
atomized, and ionized        first cell and the transient signal associated with the single second cell
elemental tags of the        are detected sequentially
single first cell, and


                                                   79
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 80 of 93




lanthanides and/or noble
metals of the single
                               https://www.ionpath.com/mibi-technology/
second cell by detecting a
transient signal of the
multiple vaporized,
atomized, and ionized
elemental tags of the
single second cell, wherein
the transient signal
associated with the single
first cell and the transient
signal associated with the
single second cell are
detected sequentially.



                               2018 Cell Publication
                               (https://doi.org/10.1016/j.cell.2018.08.039)


                               We have since constructed a purpose-built instrument that utilizes
                               high brightness primary ion sources, novel ion extraction
                               optics, and time-of-flight mass spectrometry (TOF) to increase
                               channel multiplexing and decrease acquisition times 50-fold


6. The system of claim         IONpath’s MIBI System uses MIBItags (or Fluidigm's Maxpar reagents)
1, wherein each of the         to provide each of the plurality of tagged antibodies is tagged with
plurality of tagged            a distinct isotope.
antibodies is tagged
with a distinct isotope.
                               IONpath’s MIBItag conjugation kits allow users, for example, to
                               choose an isotope for each respective antibody, while the
                               conjugated antibodies are sold pre-tagged.




                                                       80
Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 81 of 93




               Source: https://www.ionpath.com/antibody-conjugation-kit/




               Source: https://www.ionpath.com/conjugated-antibodies/

               MIBI Technology allows users “to image antibodies tagged with
               monoisotopic metal reporters” with “[v]isualization of 40+
               markers simultaneously[.]”




               Source: https://www.ionpath.com/mibi-technology/


               In the 2019 article by Keren, et al., the MIBI experimental procedure
               begins with “a tissue section [that] is stained with a mix of antibodies,
               each labeled with a unique metal isotope.”




                                     81
Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 82 of 93




               Source: https://advances.sciencemag.org/content/5/10/eaax5851


               In IONpath webinars, the MIBIscope provides “single cell analysis
               and metal isotopes mass spectrometry.”




               https://www.ionpath.com/webinars/




                                  82
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 83 of 93




       214.    Since the filing of the First Amended Complaint, on October 11, 2019, IONpath's

acts of infringement of the ‘698 Patent have been committed and are being committed willfully

with full knowledge and notice of Fluidigm’s rights in and to the ‘698 Patent, and its family,

including, but not limited to, the claims set forth in the ’698 Patent.

       215.    As a direct and proximate result of IONpath’s infringement of the ‘698 Patent,

Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to recover from

IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an amount to be

determined at trial.

       216.    As a direct and proximate result of IONpath’s acts of infringement, Fluidigm has

been irreparably harmed and will continue to be harmed unless and until IONpath’s infringing

acts are enjoined and restrained by order of this Court.

                                       COUNT IX
                            INDIRECT PATENT INFRINGEMENT
                                    (The ‘698 Patent)

       217.    Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully restated and incorporated herein.

       218.    IONpath has induced and continues to induce infringement of one or more claims

of the ‘698 Patent under 35 U.S.C. § 271(b).

       219.    As discussed above, IONpath commercialized a product specifically designed,

manufactured, produced, and built for “secondary ion mass spectrometry to image antibodies

tagged with isotopically pure elemental metal reporters in intact tissue sections” and “time-of-

flight mass spectrometry” for "single cell analysis and metal isotopes mass spectrometry," which

results in any entity using the MIBIscope infringing upon at least claim 6 of the ‘698 Patent. In

                                                  83
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 84 of 93




other words, the MIBIscope was and is “purpose-built” to directly meet the requirements of at

least claim 6 of the ‘698 Patent.

       220.    IONpath indisputably gained full notice and knowledge of the ‘698 Patent and

IONpath’s infringement of one or more claims of the ’698 Patent when it was served with the

First Amended Complaint in this lawsuit on October 11, 2019.

       221.    After Fluidigm served its First Amended Complaint in this lawsuit alleging

IONpath infringed Fluidigm’s ’698 Patent and including a claim chart detailing IONpath’s

exemplary infringing activity, IONpath intentionally announced the commercial launch of its

infringing MIBIscope instrument on November 5, 2019:




       See https://www.ionpath.com/news/

       222.    By announcing its formal commercial launch of its infringing MIBIscope after its

knowledge of infringement, IONpath intended to, and did, sell the MIBIscope to third-parties,

even though IONpath knew that the MIBIscope infringes on claims of the ‘698 Patent including,

but not limited to, exemplary claim 6.

       223.    IONpath also hosted a booth, and through its founder Dr. Angelo presented, at the

2019 SITC Meeting recommending and teaching attendees of the conference on using the

MIBIscope for its designed, and sole, purpose, which infringes on the ‘698 Patent including, but

not limited to, exemplary claim 6. IONpath’s co-presenters also detailed how IONpath

                                               84
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 85 of 93




representatives offered technical support to assist to the co-presenters institutions in using the

MIBIscope to infringe on the ‘698 Patent including, but not limited to, exemplary claim 6.

       224.    IONpath also intentionally had its founders publish the 2020 Article and 2020

Review advertising, encouraging, and instructing third-parties on how to use the MIBIscope as a

system infringing on the ’698 Patent including, but not limited to, exemplary claim 6. In the

2020 Article, for example, IONpath detailed how the MIBIscope, as a system, infringed on at

least exemplary claim 6 of the ’698 Patent, by explaining to third-parties that the MIBIscope

implements the “use of heavy metal-conjugated antibodies that are quantified by TOF MS, thus

allowing highly multiplexed, single-cell and imaging assays.” In the 2020 Review, for example,

IONpath explained that its MIBI System was developed for the sole purpose of analyzing

samples stained with antibodies tagged with metal-isotopes through a method wherein the

sample has secondary ions released through the use of an ion beam raster scanned across the

sample, wherein the secondary ions are then passed through the detection system to complete the

process, which infringes on claims of the ‘698 Patent including, but not limited to, exemplary

claim 6.

       225.    IONpath also offers for sale the MIBItag reagents which can be used to provide

the sample including isotopically labelled antibodies for use with its infringing MIBIscope,

and/or has encouraged the use of Fluidigm’s proprietary Maxpar® Reagents with the MIBIscope.

IONpath has published results obtained with the MIBIscope and identifying both the Maxpar®

Reagents and MIBItags as the labeling reagents (in the 2018 Article referred to above, see

Supplementary Material, page e1, Critical Commercial Assays).




                                                 85
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 86 of 93




       226.    In addition to directly infringing at least one claim of the ‘698 Patent including,

but not limited to, exemplary claim 6, IONpath indirectly and intentionally infringes at least

exemplary claim 6 of the ‘698 Patent by, among other things, instructing, directing, and/or

requiring others, including customers, purchasers, users, and developers, through IONpath’s

commercial launch of the MIBIscope, presentations at the 2019 SITC Meeting, 2020 Article, and

2020 Review to use the MIBI System as set forth in at least exemplary claim 6, either literally

and/or under the doctrine of equivalents, through the sale of the MIBIscope and MIBItags where

the claimed system is used by IONpath or its customers, purchasers, users, and developers, or

some combination thereof. As of the October 11, 2019, when Fluidigm served IONpath with the

First Amended Complaint, IONpath knew and/or was willfully blind to the fact that it was

inducing others, including customers, purchasers, users, and developers, to infringe one or more

claims of the ‘698 Patent by practicing, either themselves or in conjunction with IONpath, one or

more system claims of the ‘698 Patent, through sales of the MIBIscope.

       227.    After Fluidigm served IONpath with the First Amended Complaint on October

11, 2019, IONpath knowingly and actively aided and abetted the direct infringement of the ‘698

Patent by instructing and encouraging its customers, purchasers, users, and developers to use its

MIBIscope product, including in combination with its MIBItag isotopically labelled antibodies.

Such instructions and encouragement included, but are not limited to, advising third parties to


                                                86
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 87 of 93




use the MIBIscope in an infringing manner, including but not limited to use in combination with

the MIBItag isotopically labelled antibodies, providing a mechanism through which third parties

may infringe the ‘698 Patent, advertising and promoting the use of MIBIscope product alone and

in combination with the MIBItags in an infringing manner, and distributing guidelines and

instructions to third parties on how to use MIBIscope alone and in combination with the

MIBItags in an infringing manner.

       228.    For example, IONpath’s official commercial launch of the MIBIscope on

November 5, 2019, after it was served with the Complaint in this action, promoted the purchase

of the MIBIscope to image biomarkers within a sample through the use of staining a sample,

removing a layer of the sample by directing an ion beam at a section of tissue with sufficient

energy to generate secondary ions constituting “vaporizing, atomizing and ionizing” the metal

labelled antibodies in a manner that infringes the claims of the ‘698 Patent. IONpath’s CEO,

Harris Fienberg, promoted, recommended, and encouraged using the MIBIscope to infringe on

the ’698 Patent to gain “unprecedented insights into spatial relationships with the tissue

microenvironment by imaging and characterizing tissue samples at subcellular resolution.”

IONpath’s CEO further admitted that prior to bringing the MIBIscope to market, IONpath

piloted it with research and biopharma institutions instructing those institutions on how to use the

MIBIscope by employing systems that infringe upon the '698 Patent.

       229.    By directing an ion beam at a section of tissue with sufficient energy to generate

secondary ions, IONpath’s MIBIscope is “vaporizing, atomizing and ionizing” the elemental tags

of the lanthanide labeled antibodies in a manner that infringes the claims of the ‘698 Patent either

literally and/or under the doctrine of equivalents. The 2019 Cell article to Keren describes and

                                                87
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 88 of 93




shows the creation of secondary ions from the elemental tags by directing the ion beam onto the

tissue sample. In so doing, the MIBIscope is directing ions at sufficiently high energies at the

sample, such that the impact of the ions on the sample transfers energy to the sample, and this

transfer of energy causes the elemental tags to become excited and liberated from the chemical

moieties to which they are attached. The resulting excited and liberated elemental tags (i.e., the

ionized lanthanide tags) are no longer in a solid or lattice matrix or in a solution and have been

vaporized. The ionized metal tags have been liberated as constituent ionized atoms and have

been atomized. The ionized metal tags have also been excited and thus have been vaporized,

atomized, and ionized for purposes of the claims of the ‘698 Patent. Further, the MIBIscope is

“vaporizing, atomizing, and ionizing” the elemental tags under the doctrine of equivalents

because the ion beam liberates and excites the elemental tags so that the ionized elemental tags

can be detected by mass spectrometry. As a result, the primary ion beam generates liberated

secondary ions from the elemental tags for detection and performs substantially the same

function in substantially the same way to obtain the same result. Accordingly, by promoting the

purchase and use of the MIBIscope, and by providing instructing on how to use the instrument,

IONpath has induced infringement of the '698 Patent.

       230.    As a direct and proximate result of IONpath’s post-suit, indirect infringement of

the ‘698 Patent, Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to

recover from IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an

amount to be determined at trial.




                                                 88
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 89 of 93




       231.    As a direct and proximate result of IONpath’s post-suit acts of indirect

infringement, Fluidigm has been irreparably harmed and will continue to be harmed unless and

until IONpath’s infringing acts are enjoined and restrained by order of this Court.



                                    COUNT X
                       CONTRIBUTORY PATENT INFRINGEMENT
                                 (The ‘698 Patent)

       232.    Fluidigm incorporates by reference and realleges the averments set forth in the

preceding paragraphs as if fully recited and incorporated herein.

       233.    IONpath has contributed and continues to contribute to the infringement of one or

more claims of the ‘698 Patent under 35 U.S.C. § 271(c).

       234.    IONpath commercialized a “purpose-built” MIBIscope that is specially designed

for, and only serves one purpose, which is implementing a method patented by Fluidigm “that

uses secondary ion mass spectrometry to image antibodies tagged with isotopically pure

elemental metal reporters in intact tissue sections” combined with “time-of-flight mass

spectrometry,” the operation of which results in the MIBIscope users infringing upon the system

covered under one or more claims of the ‘698 Patent including, but not limited to, the system as

set forth in, for example, exemplary claim 6 of the ‘698 Patent.

       235.    After Fluidigm served its First Amended Complaint alleging IONpath’s

infringement of the ’698 Patent, IONpath knowingly, intentionally, and willfully continued to

market and sell the infringing MIBIscope machine, including, for example, the commercial

launch on November 5, 2019, as well as presenting on, and selling, the MIBIscope at the 2019

SITC Meeting. The MIBIscope is a physical apparatus with a price tag at, or in excess of,


                                                89
           Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 90 of 93




$1,000,000.00 specially designed to solely implement Fluidigm’s methods set forth in the

Patents.




       See https://www.ionpath.com/news/



       236.     The only purpose served by the MIBIscope is that of using “mass spectrometry to

image antibodies tagged with isotopically pure elemental metal reporters in intact tissue

sections” combined with “time-of-flight mass spectrometry.” The “antibodies tagged with

isotopically pure elemental metal reporters” are the MIBItags (or Fluidigm’s Maxpar reagents),

which are specifically created for that purpose. The antibodies are selected and engineered for

their specific affinity for particular biomarkers of interest within a sample or cell. The selected

antibodies are covalently linked to a particular type of polymer containing multiple binding cites

for selected lanthanide tags, which allows them to serve their sole purpose and the sole purpose

of the MIBIscope, which infringes at least exemplary claim 6 of the ‘698 Patent.

       237.     Accordingly, the MIBIscope is a “purpose-built” machine that does not serve any

non-infringing use, but is solely designed to practice the method of at least exemplary claim 6 of

the ‘698 patent.

       238.     IONpath has commercialized MIBItags which are isotopically labelled antibodies

that can be used to provide the sample for analysis with the system of at least exemplary claim 6

                                                 90
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 91 of 93




of the ‘698 patent. When analyzing tissue cells with the MIBIscope, including but not limited to

in combination with the MIBItags, the user infringes upon a patented system as set forth in, for

example, exemplary claim 6 of the ‘698 Patent.

        239.    The MIBItags are specifically designed for use in the infringing methods of the

‘698 Patent and do not serve any non-infringing use.

        240.    As a direct and proximate result of IONpath’s post-suit contributory infringement

of the ‘698 Patent, Fluidigm has suffered and continues to suffer damage. Fluidigm is entitled to

recover from IONpath Fluidigm’s lost profits, and no less than a reasonable royalty, in an

amount to be determined at trial.

        241.    As a direct and proximate result of IONpath’s post-suit acts of contributory

infringement, Fluidigm has been irreparably harmed and will continue to be harmed unless and

until IONpath’s infringing acts are enjoined and restrained by order of this Court.



                                     PRAYER FOR RELIEF

        Wherefore, Fluidigm respectfully requests that this Court enter judgment and provide

relief as follows:

        A.      Enter a judgment that IONpath has directly infringed and is directly infringing

one or more claims of the ‘386 Patent, the ‘104 Patent, and the ‘698 Patent;

        B.      Enter a judgment that, post-suit, IONpath has indirectly infringed and is indirectly

infringing by inducing others to infringe on ore more claims of the ‘386 Patent, the ‘104 Patent,

and the ‘698 Patent;




                                                 91
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 92 of 93




       C.      Enter a judgment that, post-suit, IONpath has contributed and is contributing to

the infringement of one or more claims of the ‘386 Patent, the ‘104 Patent, and the ‘698 Patent;

       D.      That Fluidigm be awarded damages against IONpath pursuant to 35 U.S.C. § 284

that are adequate to compensate Fluidigm for IONpath’s infringement, or inducement thereof, of

Fluidigm’s ‘386 Patent, ‘104 Patent, and ‘698 Patent, but in no event less than a reasonable

royalty for the use made of the claimed inventions together with interest and costs;

       E.      Permanently enjoin, under 35 U.S.C. § 283, IONpath, its officers, agents,

servants, employees, attorneys, successors, and assigns and all other persons in active concert or

participation with any of them from infringing the ‘386 Patent, ‘104 Patent, and ‘698 Patent;

       F.      Permanently enjoin, under 35 U.S.C. § 283, IONpath, its officers, agents,

servants, employees, attorneys, successors, and assigns and all other persons in active concert or

participation with any of them from inducing third parties into infringing the ‘386 Patent, ‘104

Patent, and ‘698 Patent;

       G.      Declare that IONpath’s infringement was and is willful from the time it became

aware of the infringing nature of its product and awarding treble damages for the period of such

willful infringement of the ’386 Patent, ‘104 Patent, and ‘698 Patent, pursuant to 35 U.S.C. §

284;

       H.      Declare this an exceptional case within the meaning of 35 U.S.C. § 285 and award

Fluidigm their reasonable attorneys’ fees, costs, and expenses;




                                                92
        Case 3:19-cv-05639-WHA Document 59 Filed 03/30/20 Page 93 of 93




        I.      An accounting of all infringing sales and revenues, together with post judgment

interest and prejudgment interest from the first date of infringement, of the ‘386 Patent, ‘104

Patent, and ‘698 Patent;

        J.      Award Fluidigm compensation, monetary damages and punitive damages for

IONpath’s intentional interference with Fluidigm’s contractual relations, in an amount to be

ascertained at trial, together with interest thereon;

        K.      Award Fluidigm pre-judgment and post-judgment interest on the damages

awarded;

        L.      Award Fluidigm its costs and reasonable attorneys’ fees, expenses and costs,

incurred in connection with this action; and

        M.      Award Fluidigm any and all further legal and equitable relief that the Court may

deem just and proper under the circumstances.


                                  DEMAND FOR JURY TRIAL

        Fluidigm hereby respectfully requests a trial by jury on all issues raised in this Complaint

so triable by right pursuant to Rule 38(b) of the Federal Rules of Civil Procedure.




Dated: March 30, 2020                           K. Lee Marshall
                                                BRYAN CAVE LEIGHTON PAISNER LLP




                                                By:     /s/ K. Lee Marshall
                                                         K. Lee Marshall

                                                Attorneys for Fluidigm Corporation
                                                and Fluidigm Canada Inc.

                                                  93
